Exhibit 10.1

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote omissions.

 

OEM PURCHASE AGREEMENT

BY AND BETWEEN

AGILENT TECHNOLOGIES, INC.

AND

CAMBRIDGE HEART, INC.

3/16/01

 

 

OEM PURCHASE AGREEMENT

THIS AGREEMENT is entered into between AGILENT TECHNOLOGIES, INC., a Delaware
corporation (“Agilent”) and CAMBRIDGE HEART, INC., a Delaware corporation
(“Supplier”), effective as of March 16, 2001 (the “Effective Date”).  The
parties hereby agree as follows:

1.             SCOPE OF AGREEMENT

1.1           General.  This Agreement specifies the terms and conditions under
which Supplier will sell, license and support the OEM Products listed in Exhibit
A to this Agreement.  The OEM Products are regarded as “Original Equipment
Manufacturer” products that will either be sold separately or incorporated into
Agilent Products for resale worldwide under Agilent’s private label.  The OEM
Products and the Agilent Products will be marketed, serviced, and supported by
Agilent’s field organization and channel partners, subject to the marketing,
service, and support obligations of Supplier pursuant to this Agreement.

               

1.2           Eligible Purchasers.  This Agreement enables Agilent, Agilent
Subsidiaries and Agilent Subcontractors to purchase OEM Products from Supplier
under the terms of this Agreement or any subsequent Product Addendum.  Unless a
Product Addendum specifically refers to and amends a term of this Agreement, the
terms and conditions of this Agreement will control and take precedence over any
conflicting terms in a Product Addendum.

               

1.3           Term Of Agreement.  This Agreement will commence as of the
Effective Date and continue for a three–year period following the commercial
release and receipt of appropriate regulatory approval for the first OEM
Products (the “Term”), unless terminated earlier under the terms of this
Agreement. After the initial Term, this Agreement will continue automatically
for two (2) additional one–year periods, unless terminated earlier under the
terms of this Agreement.  This Agreement may be terminated at the end of the
initial Term or at the end of any subsequent renewal period if one party
provides the other at least 60 days prior notice of its intent to terminate.

 

2.             DEFINITIONS

 

The following capitalized terms will have these meanings throughout this
Agreement.

               

2.1           “ASP” means average selling price as defined as the list price for
which the OEM products are sold to customers less the average customer discounts
(excluding the government discounts) from Agilent.

               

2.2           “CH 2000 System” means the stress test system meeting the
specifications of Exhibit A.

2.3           “Contract Year” means the 12 months commencing with January 1,
2001 and then each calendar year thereafter.

               

2.4           “Shipment Date” means the date specified in an Order for the
delivery of OEM Products by Supplier to the common carrier at the F.O.B. point
of origin.

               

2.5           “Documentation” means the user and technical manuals and other
documentation that Supplier will make available with the OEM Products.

               

2.6           “Eligible Purchasers” mean those parties authorized to purchase
OEM Products under this Agreement as listed in Section 1.2 above.

               

2.7           “Forecast” means Agilent’s estimate of its purchase requirements
over a rolling three–month period, or such other period designated by the
parties.

               

2.8           “Agilent Products” means the Agilent products or systems that will
incorporate the OEM Products and that will be marketed and sold to end–user
customers by Agilent and its distributors.

               

2.9           “Agilent Property” means all property, including without
limitation, models, tools, equipment, copies of designs and documentation and
other materials that may be furnished to Supplier by Agilent or on Agilent’s
behalf or separately paid for by Agilent (to a third party or to Supplier
pursuant to a separate agreement) for use by Supplier in connection with this
Agreement.

               

2.10         “Supplier Property” means all property, including without
limitation, models, tools, equipment, copies of designs and documentation and
other materials that may be furnished to Agilent  by Supplier or on Supplier’s
behalf or separately paid for by Supplier for use by Agilent in connection with
this Agreement.

               

2.11         “Property” means Agilent Property and Supplier Property.

               

2.12         “Intellectual Property Rights” means all rights in patents,
copyrights, moral rights, trade secrets, mask works, Marks and other similar
rights.

               

2.13         “Lead Time” means the time between the date an Order is sent and
the Shipment Date.

               

2.14         “Marks” means the trademarks, service marks, trademark and service
mark applications, trade dress, trade names, logos, insignia, symbols, designs
or other marks identifying a party or its products.

 

2.15         “Noncomplying Product” means any OEM Product received by Agilent
that does not comply with the Specifications, or otherwise does not comply with
the requirements of other provisions of this Agreement.  Noncomplying Products
include, without limitation, dead–on–arrival products, overshipments and early
shipments.

               

2.16         “OEM Products” means the products listed in Exhibit A and all
related Documentation, Parts and other deliverables provided pursuant to this
Agreement.

               

2.17         “Orders” means a written or electronic purchase order or release
issued by Agilent to Supplier for purchase of the OEM Products.

               

2.18         “Parts” means the replacement parts, components, consumables or
other products that may be supplied in conjunction with or as additions to the
OEM Products.

               

2.19         “PM–3” means the patient module for the stress system meeting the
specifications of Exhibit A.

               

2.20         “Product Addendum” means an addendum to this Agreement entered into
between Supplier and an Eligible Purchaser naming additional OEM Products and
product specific requirements in addition to those requirements specified in
this Agreement.

               

2.21         “Software” means any software or firmware, in object code form
only, included or bundled with the OEM Products, as designated in the
description of OEM Products in Exhibit A.

               

2.22         [**] the specifications in Exhibit A.

               

2.23         “Specifications” means the technical and functional requirements
for the OEM Products as specified or referenced in Exhibit A or as agreed to by
the parties in writing.

               

2.24         “Subcontractor” means Agilent dealers, distributors and
manufacturers representatives that may purchase OEM Products under the terms of
this Agreement on the behalf of Agilent.

               

2.25         “Subdistributors” means Agilent appointed sub–distributors, sales
agents, manufacturer’s representatives and the like that  promote, distribute
and sell the OEM Products in accordance with this Agreement.

 

2.26         “Subsidiary” means an entity controlled by or under common control
with a party to this Agreement, through ownership or control of more than 50% of
the voting power of the shares or other means of ownership or control, provided
that such control continues to exist.

               

2.27         “Support” means ongoing maintenance and technical support for the
OEM Products provided by Supplier to Agilent as more fully described in Article
11, Article 12, and Article 13.

               

2.28         “Technical Information” means Supplier’s manufacturing information
and technology necessary to support OEM Products and to exercise any
manufacturing rights provided under this Agreement, including, but not limited
to, with respect to OEM Products: (i) specifications, software, schematics,
designs, drawings or other materials pertinent to the most current revision
level of manufacturing; (ii) copies of all inspection, manufacturing, test and
quality control procedures and any other work processes; (iii) jig, fixture and
tooling designs; (iv) supplier history files; (v) support documentation; and
(vi) any additional technical information or materials listed in the Escrow
Agreement attached hereto as Exhibit G.

               

2.29         “Technical Materials” means jigs, fixtures and tools used by
Supplier to manufacture the OEM Products, and any production software used in
such manufacture.

               

2.30         “Territory” means the U.S. and worldwide geographic regions
designated in the terms of this Agreement where Agilent and its channel partners
are authorized to exclusively or non–exclusively distribute the OEM Products
designated in the terms of this Agreement.

3.             APPOINTMENT

3.1           Exclusive Appointment.  Subject to the terms and conditions of
this Agreement and commencing on the Effective Date, the Supplier appoints
Agilent as the Supplier’s exclusive distributor of the CH 2000 System in the
United States. Agilent’s distribution rights shall extend to any improved OEM
Product or other technology for a stress systems (excluding the Alternans
technology and any other technology that is not stress related). The Supplier
hereby appoints Agilent as its worldwide exclusive distributor of the [**],
except for Japan. Agilent’s exclusive distribution rights shall extend to any
improved OEM Product or other technology in a [**] of any system incorporating a
stress test function (excluding the Alternans technology and any other
technology that is not stress related) developed by Supplier.

3.2           INTENTIONALLY OMITTED

               

3.3           Exception to Exclusive Appointment. Notwithstanding the above, for
90 days after the Effective Date above Supplier may sell the CH 2000 System to
any customer who is a previous purchaser of the CH 2000 System or for whom there
was a quote outstanding for a CH 2000 System as of the Effective Date.

               

3.4           Subdistributors and Manufacturer’s Representatives.  Agilent may
appoint Sub–distributors, sales agents and  manufacturer’s representatives to
promote, distribute and sell the OEM Products in  accordance with this
Agreement.  Agilent shall be entitled to use its standard forms of distribution
agreement for such Subdistributors; provided, however, that Agilent shall at all
times remain responsible for performance of all of its obligations under this
Agreement and shall use its commercially reasonable efforts to bring its
Subdistributors into compliance with this Agreement.  If Supplier has actual
knowledge of improper acts or omissions on the part of such Subdistributors, it
will use reasonable efforts to inform Agilent of such acts or omissions;
provided, however, that such obligation shall not relieve Agilent of any of its
obligations under this Agreement with respect to such Subdistributors.

 

3.5           Alliance Managers and Meetings.  Each of the parties has appointed
an individual, to facilitate communications between the Parties relating to the
OEM Products and the relationship contemplated herein.  Martha Dolan, Alliance
Manager is the contact for Agilent  and James Sheppard, Vice President of
Operations is the contact for the Supplier.  These individuals shall meet not
less than quarterly to discuss the marketing, distribution, forecasts,  sales
and business issues of the OEM Products as contemplated hereunder; provided,
however, that nothing in this Agreement shall limit Agilent's ability to set
prices or ASP for the OEM Products which charges to third parties.  Notice of
any change to these appointed individuals shall be provided to the other party. 
In addition, Agilent shall provide Supplier (a) within [**] days after the end
of each calendar year, a summary report of its marketing and distribution
activities with respect to the OEM Products during such calendar year and (b) at
least [**] days in advance of the first day of each calendar year, a summary
presentation of its proposed activities.

4.             ORDER AND SHIPMENT OF OEM PRODUCTS

4.1              Orders.  Each shipment of OEM Products will be initiated by an
Order issued to Supplier by Agilent. Each Order will include: (i) unit quantity;
(ii) unit price (as described in Exhibit B hereto); (iii) shipping destination;
(iv) Shipment Date; and (v) other instructions or requirements pertinent to the
Order.  Agilent may schedule regular intervals for deliveries by an appropriate
Order setting forth the intervals.  To the extent of any inconsistency between
the terms of an Order and the terms of this Agreement, the terms specified in
this Agreement will control and take precedence.

      

4.2           Order Acknowledgment.   An Order will be deemed to have been
placed as of the date of confirmation of receipt of the Order by Supplier;
provided, however, that Supplier may reject an Order which is otherwise within
Forecasts and Lead Time requirements of this Agreement on the basis of Agilent
requested modifications of OEM Products, or inaccuracies or inconsistencies in
the Order.  Written notification of rejection of an Order, specifying the
reasons therefor, shall be given by Supplier not more than [**] working days
after receipt of the Order.  Supplier will confirm the receipt of an Order
electronically or through facsimile to Agilent within two working days.  Unless
rejected as provided above, Orders within Forecasts and Lead Time requirements
of this Agreement will be deemed accepted upon confirmation of receipt by
Supplier.  For Orders exceeding Forecast or with requirements outside of the
Specifications, Supplier will have [**] additional working days in which to
reject the order with respect to the excess or the additional requirements.  If
an Agilent

 

Order exceeds the Forecast or shortens the Lead Time, Supplier will use its
commercially reasonable efforts to fill such excess or accommodate such shorter
Lead Time.

 

4.3           Minimum Purchase Obligation.

           

4.3.1        Agilent shall be obligated to purchase a minimum number of OEM
Products, and shall be obligated to make the minimum payments to Supplier as set
forth in Exhibit C.

               

4.3.2        Agilent has the right to purchase OEM Products in advance. 
Purchases by Agilent in excess of the minimums for the First Contract Year or
the Second Contract Year shall be credited towards the following year’s
minimums.

               

4.3.3        Agilent shall maintain the right to sell the OEM Products which it
has purchased from Supplier for a period of [**] following termination of this
Agreement, and the terms of this Agreement shall continue to apply to any such
sales.

   

4.4           Emergency Orders.  If Agilent deems it necessary, Agilent may
order OEM Products by facsimile on an emergency basis (“Emergency Order”)
subject to the availability of such OEM Products in Supplier’s inventory. 
Supplier will use its commercially reasonable efforts to ship the Emergency
Order to Agilent’s stipulated destinations. Supplier shall notify Agilent of any
additional expenses related to such Emergency Orders, and obtain prior approval
from Agilent for reimbursement for such charges.

               

4.5           Forecasts.  On or before the 15th day of each month, Agilent will
provide a three  month rolling Forecast of its projected Orders using reasonable
commercial efforts to insure the accuracy of such Forecast for each OEM
Product.  Any quantities listed in any Forecast or other correspondence between
the parties are only good faith estimates made as an accommodation for planning
purposes and do not constitute a commitment on Agilent’s part to purchase such
quantity. Should the Forecast for the CH 2000 Systems exceed the aggregate
minimum of [**] units in Exhibit C at any time during the first three Contract
Years, such excess Forecast  shall  be accompanied by a Purchase Order due
within 30 days for [**]% of the forecasted volume of CH 2000 Systems in order to
mitigate the risk of purchasing the material required to manufacture the CH 2000
Systems. Agilent may revise any Forecasts in its sole discretion; provided,
however, that Supplier may reject any increase in forecasted quantities which
are greater than [**]% within 30 days of notification or [**]% within 60 days of
notification.

 

4.6           Shipment Requirements.  Supplier will ship  CH2000 Systems
directly to Agilent customers, under Agilent’s instructions.  All other
shipments are to be sent to Agilent or its distributors.  In the absence of
written instructions from Agilent Supplier shall ship OEM Product(s) in a manner
consistent with the Supplier’s usual shipping practices.  Any special
instructions shall be at Agilent's expense.  All documentation and arrangements
for international shipments shall be the responsibility of Agilent.  Agilent
will pay all normal and customary shipping charges except as set forth in this
Section 4.6 and Section 4.8.  All Orders are required to be shipped complete.
Supplier will give Agilent prompt notice if it knows that it cannot meet a
Shipment Date or that only a portion of the OEM Products will be available for
shipment to meet a Shipment Date.  For partial shipments; Supplier will ship the
available OEM Products unless directed by Agilent to reschedule shipment.  If
Supplier ships any OEM Product by a method other than as specified in the
corresponding Order Supplier will pay any resulting increase in the cost of
freight. Agilent may utilize drop shipment options to any Agilent designated
delivery destination.  If Agilent designates a drop shipment location outside
the country in which the Order is placed Agilent agrees to pay any costs
associated with the shipment. Agilent shall be responsible for arranging
customer delivery dates with the carrier.  Agilent shall be responsible
arranging return shipping via the same common carrier for any OEM Products which
the customer refuses.

 

4.7           Agilent Option To Accept Overshipments.  If Supplier ships more
OEM Products than ordered, the amount of the overshipment may either be kept by
Agilent for credit against future Orders or returned to Supplier pursuant to
Article 7 below, at Agilent’s election.

               

4.8           Meeting Shipment Dates. Except to the extent an Order exceeds the
forecast or shortens the Lead Time, Supplier (i) agrees to use its commercially
reasonable efforts to ship within [**] days of Order Acknowledgement unless a
longer ship date is requested by the customer (in which case the Supplier will
ship to a warehouse and charge Agilent for storage, then ship to the customer)
and (ii) guarantees to ship within [**] days of Order Acknowledgement. If due to
Supplier’s failure to make a timely shipment, the specified method of
transportation would not permit Supplier to meet the Shipment Date, the OEM
Products affected will be shipped by air transportation or other expedient means
acceptable to Agilent.  Supplier will pay for any resulting increase in the
freight cost over that which Agilent would have been required to pay by the
specified method of transportation.

               

4.9           No Advance Shipment.  If OEM Products are shipped more than [**]
days in advance of the Shipment Date, Agilent may, at its option, either return
the OEM Products pursuant to Article 7 below or delay payment by the amount that
the date shipped was earlier than the Shipment Date.

4.10         Title And Risk Of Loss.  Shipments will be F.O.B. Supplier.  Title
to OEM Product hardware and media ordered under this Agreement and risk of loss
or damage will pass from Supplier to Agilent upon Supplier’s delivery of the OEM
Products to the common carrier specified by Agilent subject to the provisions in
Sections 4.11 and 4.12 below
with respect to packing and handling.

 

4.11         Packing List.  Each shipment of OEM Products to Agilent must
include a packing list that contains at least:

               

(a)           The Order number and the Agilent part number;

               

(b)           The quantity of OEM Products or Parts shipped; and

               

(c)           The Shipment Date.

   

4.12         Packaging.  Supplier must preserve, package, handle, and pack all
OEM Products so as to protect the OEM Products from loss or damage, in
conformance with good commercial practice, the Specifications, government
regulations, and other applicable standards.  Special static protection must be
provided for OEM Products requiring such packaging.

               

4.13         Responsibility For Damage.  Supplier will be liable for any loss or
damage due to its failure to properly preserve, package, handle, or pack OEM
Products. Further, Agilent will not be liable for any loss or damage due to a
release of chemicals or other hazardous materials to the environment prior to
delivery of such OEM Products to the common carrier.

5.             PRICES AND PAYMENT TERMS

5.1           OEM Product Prices.  Supplier’s prices for the OEM Products are
listed in Exhibit B, in U.S. currency.  The prices for Parts will be Supplier’s
published prices as listed in Exhibit H, less any applicable discounts. Supplier
may change the prices for Parts in Exhibit H with [**] notice to Agilent
every[**]. OEM Products and Parts will also be subject to any applicable prompt
payment discounts.

               

5.2           INTENTIONALLY OMITTED

               

5.3           Changed Prices.  If during the Term changed prices or price
formulas are put in effect on Parts listed in Exhibit H, such prices or price
formulas will apply to all Orders issued by Agilent after the effective date of
such prices or price formulas and to all unshipped Orders.

               

5.4           Payment Procedure.  Payment for OEM Products will be net [**]
days, after the latest of: (a) issuance by Supplier of an appropriate invoice or
(b) shipment of OEM Products.   Supplier reserves the right to require payment
for OEM Products on a C.O.D. or prepaid basis in the event that payment for
previously delivered OEM Products has been more than [**] days after the latest
of (i) issuance by Supplier of an appropriate invoice or (ii) shipment of OEM
Product by Supplier.  Except as otherwise provided in this Agreement associated
freight expenses and duties will be paid directly by Agilent.  Agilent will not
be liable for any costs related to or payments for unordered or Noncomplying
Products.  Any amounts due and owing to Supplier hereunder but not paid by
Agilent for [**] days shall bear interest (in U.S. Dollars) at the rate of the
lesser of: (i) one per cent (1%) per month; and (ii) the maximum lawful interest
rate permitted under applicable law.  Such interest shall accrue on the balance
of unpaid amounts from time to time outstanding from the date on which portions
of such amounts become due and owing until payment thereof in full.

 

5.5           [**] Purchaser Warranty.  [**] during the Term, [**] other [**]
which, [**] to the [**] under this Agreement for similar volumes of the [**] as
of the date [**] to the [**]. Supplier agrees [**] in this Section in good faith
and further agrees that it will [**] of its f[**].  In addition, [**] under this
Agreement [**].

               

5.6           Sales Taxes And Duties.  Prices are exclusive of all taxes or
duties after delivery to the designated destination (other than taxes levied on
Supplier’s income) that Supplier may be required to collect or pay upon shipment
of the OEM Products.  Any such taxes or duties must appear as a separate item on
Supplier’s invoice.  Agilent agrees to pay such taxes or duties unless Agilent
is exempt from such taxes or duties. Where applicable, Agilent will provide
Supplier with an exemption resale certificate.

6.             NONCOMPLYING PRODUCTS

6.1           Repair Or Replacement.  Agilent may elect in its sole discretion,
subject to the provisions of Article 19 below, to return, within [**] days of
receipt by Agilent, a Noncomplying Product for replacement or repair at
Supplier’s expense.  In the event of an overshipment, Agilent may elect to keep
the additional units, subject to the payment procedures in Section 5.3.

 

6.2           Repair Period.  Supplier will return the replacement or repaired
OEM Products as soon as possible but in no event later than [**] work days after
receipt of the Noncomplying Product from Agilent.

 

6.3           Product Defect.  Supplier will notify Agilent within [**] hours
should a defect in any of the OEM Products be found which it believes is likely
to be associated with an Epidemic Failure as set forth in Section 10.4 or cause
a Safety Standard Change as set forth in Section 8.6.

 

 

7.             RETURN OF PRODUCTS

7.1           Return Materials Authorization.  All OEM Products returned by
Agilent to Supplier must be accompanied by a Return Materials Authorization
(“RMA”).  Unless further verification is reasonably required by Supplier,
Supplier will supply a RMA within [**] work days of Agilent’s request.  Agilent
may return the OEM Product without a RMA if Supplier fails to provide one.

               

7.2           Return Charges.  All Noncomplying Products returned by Agilent to
Supplier, and all replacement or repaired OEM Products shipped by Supplier to
Agilent to replace Noncomplying Products, will be at Supplier’s risk and
expense, including transportation charges (round trip charges for replacement or
repaired OEM Products).  If Agilent returns Products which are not Noncomplying
Products, then the shipment of those Products to Supplier and then back to
Agilent shall be at Agilent's expense, and Agilent shall pay Supplier's normally
hourly charges for time spent testing such Products and investigating such
claim.

               

7.3           Duty To Remove Marks Or Destroy Noncomplying Products.  Supplier
agrees not to sell, transfer, distribute or otherwise convey any part,
component, product or service bearing or incorporating Agilent Marks, part
numbers or other identifiers, including any Agilent packaging, copyrights or
code, to any party other than to Eligible Purchasers.  Supplier will remove from
all rejected, returned or un–purchased OEM Products any such Agilent Marks or
identifiers, even if such removal would require destruction of the OEM
Products.  Supplier further agrees not to represent that such OEM Products are
built for Agilent or to Agilent specifications.

8.             ENGINEERING PROCESS OR DESIGN CHANGES

8.1           Supplier Product Development.

8.1.1        Windows 2000 CH 2000 System.  Supplier agrees to [**] that which is
[**] Windows 2000 release of the CH 2000 no later than [**] as set forth in the
Specifications in Exhibit A which is attached hereto (the “[**]”).  Should
Supplier fail to deliver this, with appropriate FDA regulatory approval by [**],
then Agilent’s minimum purchase obligations for the CH 2000 System will be
modified as shown in Exhibit D.  Should Supplier [**] then the minimums for the
contract [**].

 

8.1.2        Windows 2000 [**] Development.  With respect to the [**] of the CH
2000 only, Supplier agrees to [**] as set forth in this Paragraph 8.1.2, [**]
that which is [**] Windows 2000 [**] of the CH 2000 associated as described in
Exhibit A with appropriate CE Mark no later than [**]. If the Supplier meets the
[**] release date, Agilent shall  place a purchase order for [**]on the release
date.  These [**] shall be credited towards Agilent’s minimum purchase
requirement for  [**]. Should Supplier fail to deliver the Windows 2000 [**] of
the CH 2000 with appropriate regulatory approval by [**], then Agilent’s minimum
purchase obligations for the [**] of the CH 2000 will be modified as shown in
Exhibit D.  Should Supplier [**] then the minimums for the contract [**].
Agilent shall provide  $[**] in  non–recurring engineering (NRE) funding  to
ensure that the database is [**] specified in Exhibit A, and that the [**]  is
tested against an HP PC and printer which meets the minimum hardware
specification.  Acceptance by Agilent shall be based on whether the deliverables
detailed in Exhibit A meet the Specifications.  Agilent shall be refunded the
$[**] paid to supplier if the deliverables do not meet Specifications.  Supplier
shall be obligated to obtain the appropriate CE Mark at its expense.

               

8.1.3        Windows 2000 [**] Release. With respect to the [**] of the CH 2000
only, Supplier agrees to exert best efforts to obtain appropriate FDA regulatory
approval as required by Exhibit A no later than [**].  Agilent will reimburse
Supplier for their actual, documented costs incurred in developing and obtaining
regulatory approval for this release not to exceed $[**].  Reimbursement is
contingent on Agilent’s receiving the Supplier’s development/regulatory plan
prior to 510K submission for this release, [**] is commercially available and
with the appropriate FDA approval and an itemized bill documenting the actual
costs is delivered to Agilent. For purposes of this Agreement and termination
rights, this funding shall be considered NRE.  Estimated date for providing
Agilent with a copy of the regulatory plan  is [**].

 

8.2           Agilent Product Development. Agilent agrees to [**] its sales of
Supplier’s OEM Products.  Supplier agrees to provide a documented output as
specified in Exhibit A.

               

8.3           Supplier Proposed Changes.  Supplier will not, without the prior
written consent of Agilent, which shall not be unreasonably denied, make or
incorporate in OEM Products any changes (collectively, “Engineering Changes”)
which affect the specifications for such OEM Products as set out in Exhibit A
hereto.

 

8.4           Supplier Geographical Relocation.  Supplier will notify Agilent if
the final assembly and test processes are going to be relocated with [**] days
notice upon approval from Agilent. Supplier is free to relocate domestically
without prior approval from Agilent.

               

8.5           Notice Of Proposed Change.  Supplier will give Agilent notice of
any proposed Engineering Change, and will provide evaluation samples and other
appropriate information as specified by Agilent at least [**] days prior to the
first proposed shipment of any OEM Products involving an Engineering Change. 
Regardless of whether Agilent approves a proposed Engineering Change, Lead Time
will not be changed except as provided in Section 4.4 above.

               

8.6           Safety Standard Changes.  Supplier will immediately give notice to
Agilent if any upgrade, substitution or other change to an OEM Product is
required to make that product meet applicable safety standards or other
governmental statutes, rules, orders or regulations, even those that are not
defined as Engineering Changes in Section 8.3 above.  All affected OEM Products
already purchased by Agilent may, at Agilent’s election, either be returned to
Supplier for upgrade to current revisions or upgraded by Agilent in the field
pursuant to the procedures outlined in Section 11.7 below.  If an OEM Product
meets applicable safety standards and other governmental requirements at the
time of manufacture, Agilent and Supplier will allocate the costs of any
subsequent upgrade, substitution or other required change required in an
equitable manner based on good faith discussions between the parties. If such
discussions render no equitable solution, the parties may either mutually agree
to escalate the matter to their respective vice presidents or general managers,
as applicable, or in the alternative, divide the costs equally between them.  If
discussions between their respective vice presidents or general managers, as
applicable, reach no equitable solution, then the parties shall be entitled to
pursue their rights as set forth in this Agreement.

9.             QUALITY

9.1           Quality Program.  Supplier agrees to maintain an objective quality
program for all OEM Products.  Supplier’s program will be communicated to
Agilent within [**] days of  the Effective Date, and Supplier shall maintain
such Quality program for the term of this agreement and any time where ongoing
support is provided to Agilent by the Supplier. Supplier will, upon Agilent’s
request, provide to Agilent copies of Supplier’s program and supporting test
documentation.

               

9.2           Agilent’s Right To Inspect.  Agilent has the right to inspect,
with reasonable notice, at Supplier’s plant, the OEM Products and associated
manufacturing processes.  Manufacturing processes may be inspected at any time
during the Term.  Agilent’s inspection may be for any reason reasonably related
to this Agreement, including to assure Supplier’s compliance with Agilent’s
requirements.  Agilent’s right of inspection will apply as well to any vendor or
subcontractor of Supplier to the extent that Supplier can obtain such right.
Supplier will inform such vendors or subcontractors of Agilent’s right to
inspect, and, if necessary, use all reasonable effort to secure such rights for
Agilent.

 

10.           WARRANTIES

10.1         Product Warranties.  Supplier warrants that all OEM Products will:

 

(1)           Be manufactured, processed, and assembled by Supplier or by
companies under Supplier’s direction;

               

(2)           Conform to the Specifications, and other criteria referred to in
this Agreement or agreed to by the parties in writing;

               

(3)           Be new, except as otherwise provided by the parties;

               

(4)           INTENTIONALLY OMITTED

               

(5)           Be free from defects in design, material and workmanship, when
given normal, proper usage;

               

(6)           Be free and clear of all liens, encumbrances, restrictions, and
other claims against title or ownership;

               

(7)           Be “Year 2000 Compliant.”  Year 2000 Compliant products will
perform without error, loss of data or loss of functionality arising from any
failure to process, calculate, compare or sequence date data accurately.  In
addition, Year 2000 Compliant products will not cause any associated products or
systems in which they may be used to fail in any of the ways described above. 
This Year 2000 Compliance Warranty will remain in effect through December 31,
2000, notwithstanding any other warranty period specified in this Agreement;

               

(8)           To the best of its knowledge and belief, not violate or infringe
any third party Intellectual Property Rights and Supplier warrants that it is
not aware of any facts upon which such claim could be made.  If Supplier learns
of any claim or any facts upon which claim could be made, it will promptly
notify Agilent of this information;

 

10.2         Replacement Parts Warranty.  Supplier will provide warranty for one
year for replacement parts from date of the training/installation is completed
at the site of Agilent's customer.

 

10.3         Survival Of Warranties.  All warranties specified above will
survive any inspection, delivery, acceptance, or payment by Agilent and be in
effect for the shorter of eighteen months from the date of shipment by Supplier
to Agilent or the one year period following the date of shipment of the OEM
Product or the Agilent Product containing the OEM Product to Agilent’s end–­user
customers.

               

10.4         Epidemic Failure Warranty.   In addition to the warranties
specified above, Supplier warrants all OEM Products against epidemic failure for
a period of three years after receipt of that OEM Product or the associated
Agilent Product by Agilent’s customers.  An Epidemic Failure means the
occurrence of the same failure in any [**] OEM Products delivered or [**] OEM
Products delivered, whichever is greater,  within a one–year time frame.
Excluded from this are Patient Lead sets and  software bugs which do not
materially interfere with the ability of the CH 2000 System to perform its
intended function.

               

10.5         DISCLAIMER.  EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT,
SUPPLIER MAKES NO OTHER WARRANTIES, EITHER EXPRESS OR IMPLIED, REGARDING ANY OEM
PRODUCTS, OR REGARDING THEIR MERCHANTABILITY, OR THEIR FITNESS FOR ANY
PARTICULAR PURPOSE OR NON–INFRINGEMENT.

               

10.6         This warranty shall not apply to the following expendable
components: fuses, bulbs, Clip end of Patient cables; nor shall Supplier have
any obligation under this Agreement to make repairs or replacements which
result, in whole or in part, from catastrophe, fault or negligence of Agilent,
any Agilent customer or anyone claiming through or on behalf of Agilent or any
Agilent customer, or from improper or unauthorized use of the OEM Products, or
use of the OEM Products in a manner for which they were not designed, or by
causes external to the OEM Products.

               

10.7         Agilent's sole remedy and Supplier's exclusive liability for a
breach of the warranties specified above shall be, at Supplier's option, the
repair or replacement of the Noncomplying Product, or a refund of the price paid
for such Product.  SUPPLIER DOES NOT WARRANT THAT USE OF THE OEM PRODUCTS SHALL
BE UNINTERRUPTED OR ERROR–FREE.

11.           SUPPORT SERVICES

11.1         General.  Supplier will provide Agilent with Support for the OEM
Products as specified in the Support Terms attached in this Section 11 and
Sections 12 and 13.  Supplier will maintain such number of qualified personnel
as is necessary to provide timely and knowledgeable maintenance and support
service.  Supplier warrants that all Support will be provided in a professional
and workmanlike manner. Agilent acknowledges that Supplier may independently
offer and provide support services to OEM Product customers.  However in no
event may Supplier use Agilent Confidential Information or  Agilent Property to
provide such support without Agilent’s prior consent. SUPPLIER ON BEHALF OF
ITSELF AND ITS AFFILIATES AND SUCCESSORS HEREBY EXPRESSLY DISCLAIMS  ALLOTHER
WARRANTIES EXPRESS OR IMPLIED WITH REGARD TO SUCH SUPPORT SERVICES INCLUDING BUT
NOT LIMITED TO ANY WARANTIES OF MERCHANTABILITY NON–INFRINGEMENT OR FITNESS FOR
A PARTICULAR PURPOSE.

 

 

11.2         Customer Support.  Agilent shall be the first line of customer
support for the OEM Products. Agilent will triage the Customer call to determine
which part needs to be repaired.  Agilent will place an order on the Supplier
for the replacement parts. The Supplier will ship the parts directly to the
Customer.  If the Customer is under warranty there is no charge for the parts. 
If the Customer is not under warranty the cost of the replacement parts is shown
in Exhibit H. However, Supplier recognizes that certain inquiries may not be
answerable by Agilent and Supplier agrees to provide second tier support and
assistance to Agilent as may be necessary after Agilent has made reasonable
attempts to resolve customer issues.

               

11.3         New Agilent Products.  Upon request by Agilent, Supplier will use
all reasonable efforts to provide Agilent with the OEM Products adapted for use
with new releases of Agilent Products within timeframes and at such additional
costs, including development costs, if any, to be negotiated by the parties,
provided that Agilent makes available to Supplier such Agilent Property as may
be reasonably necessary for Supplier to develop any adaptation.

               

11.4         Substitute Products.  If Supplier develops any products that are
more efficient or less expensive than the comparable CH 2000 System [**] the CH
2000 System available under this Agreement, Agilent will have the right to
substitute the newer products for all subsequent purchases under this Agreement
at the price then being charged for comparable volumes of such newer products to
Supplier's best customer.  Such substitute products must be compatible with the
current version of the Agilent Products.

               

11.5         Failure Rate Calculation. As the first line of customer support
Agilent will be responsible for calculating the failure rate of the OEM
products.  If a part is replaced or repaired and the customer problem is
eliminated then the part will be counted as a failure. If the parts that have
been replaced are tested by the Supplier and then are not defective the Supplier
will be responsible for communicating back to Agilent to ensure that the Agilent
support team is not incorrectly swapping parts. Software bugs which do not
materially interfere with the ability of the CH 2000 System [**] to perform its
intended function are excluded from the Failure Rate Calculation.

 

11.6         Trigger Failure Rate: Supplier shall use reasonable commercial
efforts to achieve an actual failure rate below [**]%.  Should Agilent notify
the Supplier in writing that: (i) the actual failure rate reached [**] units or
[**]% per year, whichever is greater, for all OEM Products (other than patient
lead sets and cables) delivered; or (ii) the actual failure rate reached [**]
units or [**]%, whichever is greater, for patient lead sets and cables (the rate
in (i) or (ii), as the case may be, the "Trigger Failure Rate"), Supplier will
provide additional engineering and technical support to develop a root cause
analysis and action plan that, upon full field implementation, will bring the
actual failure rate down to below the Trigger Failure Rate within [**] days of
written notice from Agilent.  This trigger rate is applied only after Agilent
has supplied Supplier with all failed parts and the circumstances of their
failure, so that Supplier can perform a failure analysis. If the root cause
analysis shows that a portion of the actual failure rate is due to rejected
parts that have been found to be conforming, then the Supplier will meet with
Agilent and the failure rate will be recalculated.  If the recalculated failure
exceeds the Trigger Failure Rate, then Supplier will then implement such root
cause analysis and action plan within the immediately succeeding [**] day
period. Should Supplier fail to provide such support, Agilent shall have the
option to provide such engineering and technical support, or use a third party
to do so, at Supplier’s expense. Supplier shall provide Agilent or its
subcontractors with immediate access to the information on Deposit pursuant to
the Escrow Agreement for the purpose of remedying this failure.

               

11.7         Class Failure Remedies.  Upon the occurrence of any of the
following events: (i) a failure rate exceeding the Trigger Failure Rate; (ii) an
epidemic failure as described in Section 10.4 for which Agilent has given
Supplier written notice; or (iii) a safety change under Section 8.6 above (each
referred to as a “Class Failure”), Agilent will have the following additional
remedies for a [**] period commencing upon receipt by Agilent’s end–user
customer of the OEM Product or the corresponding Agilent Product.

  

(1)           In the event of notification by Agilent of a Class Failure,
Supplier will provide Agilent no later than  [**] days following such
notification, a root cause analysis and corrective action plan.  Agilent will
make available such information and assistance reasonably required to allow
Supplier to conduct its root cause analysis and provide its corrective action
report. Supplier will then implement such root cause analysis and action plan
within the immediately succeeding [**] day period.

(2)           If, after review of the root cause analysis and corrective action
plan, Agilent determines in its reasonable opinion that the Class Failure
necessitates a field stocking recall or customer based recall or retrofit,
Agilent may then elect to have the OEM Products: (i) returned to Supplier for
repair or replacement; (ii) repaired or replaced by Agilent in the field,
including products in distributor inventory and Agilent’s installed base.  If
Agilent chooses to perform a field repair, Supplier will provide the appropriate
replacement OEM Products, Parts or upgrades free of charge to Agilent.  Such OEM
Products, Parts or upgrades will have the highest shipping priority.

(3)           Except as provided in Section 8.6 above regarding safety standard
changes, Supplier will, within [**] days after completion of the recalls or
retrofits, reimburse Agilent for its reasonable and direct labor costs in
performing such services.

               

(4)           In the event of a Class Failure which Supplier has failed to
remedy within [**] days from the initial occurrence of Class Failure, Agilent
shall be entitled to terminate this Agreement without penalty.  Should such
Class Failure occur within the First Contract Year for any OEM Product, Supplier
shall reimburse Agilent for all NRE payments made by Agilent to Supplier.



11.8         Survival Of Support Obligations.  Supplier’s maintenance and
support obligations specified in this Section 11, and in Sections 12, 13 and 14
will run for the Term and any additional periods under Section 1.3 above and
will continue for a period of the lesser of [**] after Supplier ship the last
OEM product to Agilent or [**] after Agilent ships the last Agilent Product or
an OEM Product.  This obligation includes making necessary Parts available to
Agilent, as further provided in the Support Terms.

  

12.           OBSOLESCENCE AND MANUFACTURING RIGHTS

12.1         Lifetime Buy Rights. Supplier acknowledges its obligation to
manufacture, supply and support the OEM Products without interruption for the
Term.  If, however, Supplier seeks to discontinue the supply or support of any
OEM Product (a “Discontinued Product”), Supplier will give notice to Agilent no
less than [**] in advance of the last date the Discontinued Product can be
ordered.  After receipt of notice of discontinuance, Agilent may, at its option,
purchase from Supplier on a one-time basis such quantity of the Discontinued
Product as Agilent deems necessary for its future requirements.

12.2         Agilent’s Right to Manufacture.  Subject to the terms of Section
12.1 above, Supplier grants to Agilent, under Supplier’s Intellectual Property
Rights, a non–exclusive, worldwide, royalty–bearing  license to use, modify,
reproduce, import, manufacture, distribute, offer for sale and sell the
Discontinued Product.  Agilent may sublicense these rights to third parties,
provided any such third party complies with the terms of this license and any
associated obligations of confidentiality.  Agilent will pay Supplier a royalty
of $[**] for each CH 2000 [**] Agilent produces and sells.  This Right shall
continue for the length of the Term of the contract and shall be extendable in
accordance with Section 1.3.  In the event Agilent elects to exercise this
right:

  

(1)           Supplier will release to Agilent all Technical Information or
other materials deposited under the terms of the Escrow Agreement described
below, necessary for the manufacture of the Discontinued Product.  Agilent will
keep all Technical Information confidential in accordance with the terms of
Article 19 below.  If Supplier has failed to place Technical Information in
escrow or to update the escrow as provided below, Agilent may use the measures
described in paragraphs 2–5 below to obtain such information.

               

(2)           Supplier will furnish to Agilent all Technical Materials at their
book value within [**]  days after Agilent has notified Supplier of its exercise
of its rights under this Article 12.2.  If the materials are not delivered
within this time period, Agilent will have the right to collect such materials
at Supplier’s plant or offices and Supplier agrees to assist Agilent in such
collection.  Agilent will pay amounts due on such Technical Materials within
[**] days after receipt of Supplier’s invoice or receipt of the Technical
Materials, whichever is later.  If Agilent has to use measures to collect the
Technical Materials itself, it may deduct its reasonable costs from the book
value of the Technical Materials.

               

(3)           Supplier will furnish to Agilent within [**] days after Agilent’s
written request, the names and addresses of Supplier’s sources for Parts not
manufactured by Supplier, including the appropriate part numbers for
commercially available equivalents of electronic parts.  Supplier will use all
reasonable efforts to ensure that Agilent will have the right to purchase all
such Parts directly from Supplier’s vendors.

               

(4)           Supplier will furnish to Agilent without charge all Parts
catalogues, schematics, material lists, engineering change orders, and other
servicing documentation deemed necessary by Agilent to service and support the
Discontinued Product.

 

(5)           Supplier will assign to Agilent any license rights it may have
with third parties for software, documentation or any intellectual property used
in the manufacture of the Discontinued Product, to the extent Supplier has the
right to assign such rights.

               

12.3         Consulting Services.  In support of Technical Information conveyed
to Agilent, Supplier will provide

 

(1)           Up to [**] hours of consulting services, as required by Agilent,
provided that Agilent bears the cost of reasonable travel expenses; and

               

(2)           Additional consulting services at the rate of [**] dollars ($[**])
per eight hour work day, plus reasonable travel expenses of those so engaged.



12.4         Escrow Agreement. At Agilent’s request and as security for the
fulfillment of Supplier’s obligations under this Agreement, Supplier will
deposit a copy of the Technical Information, including any source code for all
software contained in the OEM Products (the “Deposit”) pursuant to the terms of
the third–party Escrow Agreement, attached as Exhibit G.  Agilent will have the
right to inspect and verify that the appropriate Deposit of current and complete
information is being made.   The Deposit will be updated by Supplier on a
regular basis, but no less than semi–annually, and at least once immediately
prior to Agilent’s exercise of its rights hereunder upon giving Supplier five
(5) days prior written notice.

13.           TRAINING

13.1         Technical Training.  Supplier will provide up to [**]
technical/service training sessions for up to [**] days each at its place of
business or at Agilent’s Andover facility sufficient to allow Agilent personnel
skilled in the relevant field to become fully familiar with the technical
attributes each OEM Product and the service of each OEM Product.  If training is
held elsewhere, Agilent will be responsible for reasonable travel expenses for
Supplier's personnel, provided expenses are discussed and agreed upon in
advance.  Training will be at no charge to Agilent.  Supplier will provide
product literature, learning products, and service manuals for each OEM Product,
provided that in no event shall the source code or source listings of Software
by required to be disclosed or provided by Supplier to Agilent pursuant to this
Section 13 or as otherwise required under this Agreement.  Agilent may further
request and Supplier will provide additional training at no charge as reasonably
necessary to inform Agilent personnel of upgraded, enhanced or new versions of
the OEM Products, but in no event shall Supplier's personnel be required to
spend more than [**] man-hours per year in providing such additional training. 
Other training will be provided upon mutually agreeable terms and conditions.

 

13.2         Sales Training. Supplier will provide up to [**] sales training
sessions for up to [**] days each at its place of business or at Agilent’s
Andover facility sufficient to allow Agilent to become fully familiar with each
OEM Product and its market.  If training is held elsewhere, Agilent will be
responsible for reasonable travel expenses of Supplier's personnel, provided
expenses are discussed and agreed upon in advance.  Training will be at no
charge to Agilent.  Supplier will provide product literature, learning products,
service manuals, lap-top based sales demonstration software, and all other sales
tools that have been created for each OEM Product.  Agilent may further request
and Supplier will provide additional training at no charge as reasonably
necessary to inform Agilent personnel of upgraded, enhanced or new versions of
the OEM Products, but in no event shall Supplier's personnel be required to
spend more than [**] man-hours per year in providing such additional training. 
Other training will be provided upon mutually agreeable terms and conditions.

               

13.3         Agilent’s Rights In Training Classes and Materials. Subject to the
terms of Section 20 of this Agreement, Agilent may at no charge use, reproduce,
modify, display and perform either internally or for Agilent’s customers, all
training classes, methods, and materials supplied or developed by Supplier under
this Agreement.  Agilent’s use may be in any manner Agilent reasonably deems
appropriate.

 

14.           MARKETING AND LICENSING

14.1         Marketing and Promotional Material.  Agilent and Supplier must
approve all marketing and promotional materials that reference the other party’s
products prior to their use by the other party.

               

14.2         Marketing Authority. Subject to the territorial limitations set
forth in Section 3.1  above, Agilent will have the authority to market the OEM
Products and the Agilent Products containing the OEM Products to the extent it
deems appropriate, in its sole discretion.  Without limiting the generality of
the foregoing sentence, nothing in this Agreement will be construed or
interpreted to place a “best efforts” obligation upon Agilent with respect to
marketing the Agilent Products or OEM Products or preclude Agilent from
independently developing, purchasing, licensing, or marketing any product which
performs the same or similar function as the OEM Products.  Agilent will have
the right to use its own business and license terms for all marketing and
distribution of the OEM Products and Agilent Products.

 

 

14.3         No Rights In Marks. Except as otherwise specified in the private
labeling section below, nothing in this Agreement should be construed to grant
either party any rights in the Marks of the other party.  Supplier acknowledges,
however, that Agilent may use the name of Supplier and the name of the OEM
Products in advertising and marketing the OEM Products or the Agilent Products. 
The OEM Products will be affixed with copyright notices sufficient to give
notice as to the rights of the parties in their respective products.

               

14.4         Private Labeling. If Agilent decides during the Term to create
Agilent private label versions of the OEM Products, Supplier will ensure that
the OEM Products contain the Agilent Marks, serial number format and packaging
specified by Agilent and conforming to Agilent specifications for external
appearance (which will not require any material change in form or dimensions of
the OEM Products or require commercially unreasonable actions).  Except as
provided herein, Supplier will have no other right or license in any Agilent
Marks.

               

14.5         Documentation License. Supplier hereby grants Agilent a
non–exclusive, non–transferable, worldwide fully paid up license to use,
reproduce, distribute and prepare derivative works in Agilent’s name all
Documentation and other information, other than confidential information,
furnished by Supplier under this Agreement.  Agilent's use of such derivative
works shall be subject to Supplier's prior written approval, such approval not
to be unreasonably withheld or delayed. Agilent may not reproduce such
Documentation without Supplier’s logo, other identification of source, and
copyright notices affixed to such copies of Documentation in the same manner in
which they were affixed to those copies of Documentation provided by Supplier to
Agilent ("Supplier Marks").  Agilent shall not remove or obscure any such logo,
identification and notices if Agilent is distributing such copies of
Documentation provided by Supplier.  These rights with respect to the
Documentation will extend to Agilent Subsidiaries and third party channels of
distribution.

               

14.6         Software License.

   

14.6.1      Supplier grants to Agilent a nonexclusive, nontransfer­able license
to use the Software included in the OEM Products and, for each OEM Product that
it purchases from Supplier, to distribute one copy of such Software to end users
in who have signed a Software License Agreement in a form substantially the same
as the attached Exhibit F.

               

14.6.2      Agilent shall not distribute the Software or enable its use except
in accordance with this Section 14.6.

               

14.6.3      Agilent shall promptly notify Supplier of any breaches of such terms
that become known to Agilent.

               

14.6.4      Supplier shall have reasonable rights, not more than one time per
year and at Supplier’s expense, via an independent auditor to audit those
records of Agilent necessary to insure adherence to this Article 14 and shall
not use any information learned in such audit for any other purpose.

               

14.6.5      The licenses granted shall survive the termination of this
Agreement.

               

14.6.6      Agilent may add a warranty of its own choosing to the license
agreement with its licensees, after the Effective Date of this Agreement without
Supplier’s consent. Agilent may also change that warranty from time to time
without Supplier’s consent.  Agilent shall disclaim for itself and Supplier any
other warranty to its licensees other than the warranty included in the software
license.

15.           INTELLECTUAL PROPERTY PROTECTION

15.1         Supplier’s Duty To Defend.  Except as provided in this Section
15.1, Supplier will defend and hold harmless Agilent and its Subsidiaries,
Subcontractors and customers from any claim that:  (A) any OEM Product, any
Software, Documentation or a Supplier Mark, or any product provided as part of
Supplier’s Support services constitutes an unauthorized use or infringement of
any third party’s Intellectual Property Rights; or (B) a violation of Section
7.3 above; provided, however, that with respect to both (A) and (B):  (i)
Agilent shall have provided Supplier notice of the claim pursuant to Section
15.2; and (ii) Supplier shall have sole control and authority with respect to
the defense, settlement and compromise thereof. Supplier will pay all costs,
damages and expenses (including reasonable attorneys’ fees) incurred by Agilent,
its Subsidiaries, Subcontractors or customers and will pay any award with
respect to any such claim or agreed to in any settlement of that claim in
accordance with the terms of this Section 15.1.  Supplier shall have no
obligation for any claim of unauthorized use or infringement arising from: (i)
any combination of the OEM Product with products not supplied by Supplier, where
such unauthorized use or infringement would not have occurred but for such
combination; (ii) the adaptation or modification of the OEM Product, where such
unauthorized use or infringement would not have occurred but for such adaptation
or modification; (iii) the use of the OEM Product in an application for which it
was not designed or intended, where such unauthorized use or infringement would
not have occurred but for such use; (iv) Agilent's continued use of a version of
an OEM Product other than the most recently released version, where such
unauthorized use or infringement would not have occurred if such most recently
released version had been used; or (v) a claim based on intellectual property
rights owned by Agilent or any of its Affiliates.

 

15.2         Agilent’s Duty To Notify.  Agilent will give Supplier prompt
written notice of any such claim or action, and will give Supplier the
authority, information, and reasonable assistance (at Supplier’s expense)
necessary to defend.   If Supplier does not diligently pursue resolution of the
claim nor provide Agilent with reasonable assurances that it will diligently
pursue resolution, then Agilent may, without in any way limiting its other
rights and remedies, defend the claim.

               

 

15.3         Remedies For Infringing Products.  If the use of any OEM Product
provided hereunder is enjoined (the “Infringing Product”), Supplier will, at its
sole expense and option:

 

(1)           Procure for Agilent and its customers the right to continue using
the Infringing Product;

               

(2)           Replace the Infringing Product with a non–infringing product of
equivalent function and performance; or

               

(3)           Modify the Infringing Product to be non–infringing, without
detracting from function or performance.

               

                If Supplier is not able to provide any of the above remedies,
Supplier may withhold further shipments of infringing or potentially infringing
OEM Products and Agilent shall be relieved of its minimum purchase obligations.

   

15.4            INTENTIONALLY OMITTED

15.5         Agilent's Duty to Defend.  Except as provided in this Section 15.5,
Agilent will defend and hold harmless Supplier and its subsidiaries and
subcontractors from any claim that any Agilent product containing an OEM Product
constitutes an unauthorized use or infringement of any third party’s
Intellectual Property Rights; provided, however, that:  (i) Supplier shall have
provided Agilent notice of the claim pursuant to Section 15.6; and (ii) Agilent
shall have sole control and authority with respect to the defense, settlement
and compromise thereof.  Agilent will pay all costs, damages and expenses
(including reasonable attorneys’ fees) incurred by Supplier, its subsidiaries
and subcontractors and will pay any award with respect to any such claim or
agreed to in any settlement of that claim in accordance with the terms of this
Section 15.5.  Agilent shall have no obligation for any claim of unauthorized
use or infringement arising from: (i) any combination of the Agilent product
with products not supplied by Agilent, where such unauthorized use or
infringement would not have occurred but for such combination; (ii) the
adaptation or modification of the Agilent product, where such unauthorized use
or infringement would not have occurred but for such adaptation or modification;
(iii) the use of the Agilent product in an application for which it was not
designed or intended, where such unauthorized use or infringement would not have
occurred but for such use; (iv) Supplier's continued use of a version of an
Agilent product other than the most recently released version, where such
unauthorized use or infringement would not have occurred if such most recently
released version had been used; (v) a claim for which Supplier is required to
defend and hold harmless Agilent in accordance with Section 15.1 above; or (vi)
a claim based on intellectual property rights owned by Agilent or any of its
Affiliates.

               

15.6         Supplier’s Duty To Notify.  Supplier will give Agilent prompt
written notice of any such claim or action, and will give Agilent the authority,
information, and reasonable assistance (at Agilent’s expense) necessary to
defend.   If Agilent does not diligently pursue resolution of the claim nor
provide Supplier with reasonable assurances that it will diligently pursue
resolution, then Supplier may, without in any way limiting its other rights and
remedies, defend the claim.

 

15.7         This Section 15 states the sole remedy and the exclusive liability
of each party in the event that an OEM Product infringes on or misappropriates
the intellectual property rights of any third party.

 

16.           COUNTRY OF MANUFACTURE AND DUTY DRAWBACK RIGHTS



16.1         Country Of Origin Certification. Upon Agilent’s request, Supplier
will provide Agilent with an appropriate certification stating the country of
origin for OEM Products, sufficient to satisfy the requirements of the customs
authorities of the country of receipt and any applicable export licensing
regulations, including those of the United States.

               

16.2         Country Of Origin Marking.  Supplier will mark each OEM Product, or
the container if there is no room on the OEM Product, with the country of
origin. Supplier will, in marking OEM Products, comply with the requirements of
the customs authorities of the country of receipt.

               

16.3         Duty Drawback.  If OEM Products delivered under this Agreement are
imported, Supplier will when possible allow Agilent to be the importer of
record.  If Agilent is not the importer of record and Supplier obtains duty
drawback rights to OEM Products, Supplier will, upon Agilent’s request, provide
Agilent with documents required by the customs authorities of the country of
receipt to prove importation and to transfer duty drawback rights to Agilent.

17.           GOVERNMENTAL COMPLIANCE

17.1         Duty To Comply. Each party agrees to comply with all federal,
state, local and foreign laws, rules, and regulations applicable to its
performance of this Agreement or to OEM Products.  Without limiting the
generality of the foregoing sentence, each party represents that:

 

(1)           Each party will comply with all equal employment opportunity and
non–discrimination requirements prescribed by Presidential Executive Orders,
including the requirements of Executive Order 11246, the Vocational
Rehabilitation Act, and the Vietnam Era Veterans’ Readjustment Assistance Act;

               

(2)           Each chemical substance contained in OEM Products is on the
inventory of chemical substances compiled and published by the Environmental
Protection Agency pursuant to the Toxic Substances Control Act;

               

(3)           All OEM Products will be shipped in conformance with government or
freight regulations and requirements applicable to chemicals; and

               

(4)           Each party will provide complete and accurate material safety data
sheets prior to shipping any OEM Product.

 

17.2         Procurement Regulations.  For OEM Products purchased under this
Agreement for incorporation into products to be sold under a federal contract or
subcontract, those applicable procurement regulations that are required by
federal statute or regulation to be inserted in contracts or subcontracts will
be deemed incorporated in this Agreement and made to apply to all Orders so long
as Agilent provides a copy of those procurement regulations when submitting such
Order to Supplier.  Supplier may reject such Order if it is unwilling or unable
to comply with such procurement regulations.

 

17.3         Ozone Depleting Substances.  Supplier hereby certifies that no OEM
Product nor any component of any OEM Product:

 

(1)           Contains any “Class 1 Substance” or “Class 2 Substance”, as those
term are defined in 42 USC Section 7671 and implementing regulations of the
United States Environmental Protection Agency at 40 CFR Part 82, as now in
existence or hereafter amended; or

               

(2)           Has been manufactured with a process that uses any Class 1 or
Class 2 Substance within the meaning of 42 USC Section 7671 and implementing
regulations of the United States Environmental Protection Agency at 40 CFR Part
82, as now in existence or hereafter amended.

18.           FORCE MAJEURE EVENTS

18.1         Delaying Causes.  Subject to the provisions of this Article,
Supplier will not be liable for any delay in performance under this Agreement
caused by any “act of God” or other cause beyond Supplier’s reasonable control
and without Supplier’s fault or negligence (a “delaying cause”). 
Notwithstanding the above, Supplier will not be relieved of any liability for
any delay or failure to perform its defense obligations with respect to third
party Intellectual Property Rights or furnish remedies for Infringing Products
as described in Article 15 above or from Indemnity in Article 22 below.

               

18.2         Agilent Option.  Supplier will immediately give Agilent notice of
any delaying cause and its best estimate of the expected duration of such
cause.  In the event of a delaying cause, Agilent may act in its sole discretion
to:

               

(1)           Terminate this Agreement or any part hereof as to OEM Products not
shipped; or

               

(2)           Suspend this Agreement in whole or in part for the duration of the
delaying cause, buy similar products elsewhere, and deduct from any quantities
specified under this Agreement the quantity so purchased; provided, however,
that Agilent may not excuse its payment obligations under this Section 18.2, to
the extent that Supplier continues to perform its obligations under this
Agreement.

 

18.3         Resumption Of Agreement.  If Agilent elects to purchase other
similar products in the event of a delaying cause, Agilent may resume
performance under this Agreement once the delaying cause ceases and extend the
Term up to the length of time the delaying cause endured.  Unless Agilent gives
notice of termination as provided above within 30 days after notice from
Supplier of the delaying cause, Agilent will be deemed to have elected to
suspend this Agreement for the duration of the delaying cause.

19.           EVENTS OF DEFAULT

19.1         Notice Of Breach.  If either party is in breach of any provision of
this Agreement, the nonbreaching party may, by notice to the breaching party,
except as otherwise prohibited by the United States bankruptcy laws, terminate
this Agreement or any Order, unless the breaching party cures the breach within
30 days after receipt of such notice.

19.2         Causes Of Breach.  For purposes of Section 19.1 above, the term
“breach” includes without limitation any:

               

(1)           Proceeding, whether voluntary or involuntary, in bankruptcy or
insolvency by or against a party;

               

(2)           Appointment, with or without a party’s consent, of a receiver or
an assignee for the benefit of creditors;

               

(3)           Failure by Supplier to make [**] shipments of OEM Products in
accordance with the requirements of this Agreement or any Order;

               

(4)           Failure by Supplier to replace or repair Noncomplying Products
over a period of three months in a timely manner as required by Articles 4 or 6
above;

               

(5)           Failure by Agilent to make timely payment of any sums due the
Supplier and such failure is not cured within 30 days after notice thereof from
Supplier; or

               

(6)           Other failure by a party to comply with any material provision of
this Agreement which is not cured within 30 days after receipt of notice.

   

19.3         Agilent’s Rights Upon Breach.  Upon any event of default by
Supplier, and in addition to any other remedies Agilent may have at law or in
equity and in addition to any other remedies provided Agilent under this
Agreement, Agilent shall be relieved of its obligations for minimum payments to
Supplier and shall have the right to reimbursement for any NRE expenses
previously paid by Agilent under Article 8, such NRE expenses depreciated on a
straight–line basis over a 12–month period.  In addition Agilent may procure,
upon such terms and in such manner as Agilent reasonably deems appropriate,
products similar to the OEM Product as to which this Agreement is terminated or
may exercise its manufacturing rights as set forth in Article 12.  Supplier
agrees to continue the performance of this Agreement to the extent not
terminated under the provisions of this Section 19.3.

 

19.4         Supplier’s Rights Upon Breach.  Upon any event of default by
Agilent, and in addition to any other remedies Supplier may have at law or in
equity, Supplier may cancel any outstanding Order, refuse to take further Orders
or make further deliveries, cancel any discount given, and declare all
obligations immediately due and payable.  Supplier shall have all the remedies
of a secured party under the Uniform Commercial Code and any other applicable
law.

               

19.5         Purchase Hold.  If any Eligible Purchaser having the right to
purchase an OEM Product under this Agreement or under any other agreement with
Supplier believes in good faith that an OEM Product is defective and cannot be
resold in its current state, then, irrespective of any other rights provided
Agilent hereunder, Agilent may implement a purchase hold to suspend purchases of
such OEM Products without any liability.  Such purchase hold may be removed if
Agilent reasonably believes that Supplier has taken sufficient action to correct
the defect or given sufficient assurances that such defect will be corrected
within a reasonable time.

 

20.           CONFIDENTIAL INFORMATION

20.1         Confidential Information.  During the Term, a party (the
“Recipient”) may receive or have access to certain information of the other
party (the “Discloser”) that is marked as “Confidential Information” at the time
of disclosure or if unmarked (e.g., orally or visually disclosed) is designated
as being confidential at the time of disclosure and is confirmed as such in
writing by the Discloser within thirty (30) days of the disclosure. 
Confidential Information shall include, though not limited to, information or
data concerning the Discloser’s products or product plans, business operations,
strategies, customers and related business information.  The Recipient will
protect the confidentiality of Confidential Information of the Discloser with
the same degree of care as the Recipient uses for its own similar information,
but no less than a reasonable degree of care, under the terms of the
Confidential Disclosure Agreement attached as Exhibit E (the “CDA”) for a period
of [**] after the termination or expiration of this Agreement, except as
otherwise provided in this Agreement  or its Exhibits.  To the extent any term
of this Agreement conflicts with any term in the CDA, the terms of this
Agreement will control and take precedence.  Confidential Information may only
be used by those employees of the Recipient who have a need to know such
information for the purposes related to this Agreement.  The parties acknowledge
that all Technical Information and Forecasts are deemed Confidential Information
to be protected for a term of [**] from the date of disclosure.

               

20.2         Exclusions.  The foregoing confidentiality obligations will not
apply to any information that is (a) already known by the Recipient prior to
disclosure, (b) independently developed by the Recipient prior to or independent
of the disclosure without violating any rights of confidentiality, (c) publicly
available through no fault of the Recipient, (d) rightfully received from a
third party with no duty of confidentiality to the Discloser, (e) disclosed by
the Recipient with the Disclosure’s prior written approval, (f) disclosed under
operation of law, or (g) required to be disclosed under the rules and
regulations promulgated by the Securities and Exchange Commission.

21.           INSURANCE REQUIREMENTS

21.1         Insurance Coverage. Supplier will maintain Comprehensive or
Commercial General Liability Insurance (including but not limited to premises
and operations, products and completed operations, broad form contractual
liability, broad form property damage and personal injury liability) with a
minimum limit of $5,000,000 combined single limit per occurrence and $7,000,000
in the aggregate, for claims of bodily injury, including death, and property
damage that may arise from use of the OEM Products or acts or omissions of
Supplier under this Agreement.  Each policy obtained by Supplier will name
Agilent, its officers, directors and employees as additional insurers.  Such
insurance will apply as primary insurance and no other insurance will be called
upon to contribute to a loss covered thereunder. In addition, such policies will
permit Supplier to waive, on its own behalf and on behalf of its insurers, any
rights of subrogation against Agilent.  Such insurance policies will be written
with appropriately licensed and financially responsible insurers, and will
provide for a minimum of 30 days written notice to Agilent of any cancellation
or reduction in coverage.  Certificates of insurance evidencing the required
coverage and limits will be furnished to Agilent before any work is commenced
hereunder, and Supplier will deliver copies of policies or certificates to the
Agilent contact listed in Section 3.5.

 

21.2         Claims Made Coverage. If any policies have “claims made” coverage,
Supplier will maintain such coverages with Agilent named as an additional
insured for a minimum of three years after termination of this Agreement.  Any
such coverage must have a retroactive date no later than the date upon which
work commenced under this Agreement

               

21.3         Additional Requirements. All deductibles on policies providing
coverage will be paid by Supplier.   In the event Supplier is self insured for
matters described in Section 21.1, Supplier agrees to respond to any claims or
losses made against or incurred by Agilent in the same fashion as if insurance
had been purchased with the same or broader coverage terms than what is
generally available to similar suppliers.  In no event will the coverages or
limits of any insurance required under this Article 21, or the lack or
unavailability of any other insurance, be deemed to limit or diminish Supplier’s
obligations or liability to Agilent under this Agreement.

22.           INDEMNITY AND LIMITATION OF LIABILITY

22.1         Indemnity by Supplier.  Supplier shall indemnify and hold harmless
Agilent, its directors, officers, trustees, subcontractors, employees and agents
from all causes of action, liability, claims, suits, damages, expenses, costs
incurred, including reasonable attorneys’ fees, by or imposed upon Agilent to
the extent they are determined by a court of competent jurisdiction in a
proceeding to which Supplier is a party to result from (i) any act or omissions,
intentional or negligent on the part of Supplier, its employees or agents; or
(ii) product liability claims or strict liability claims resulting from
Supplier’s design or manufacture of OEM Products.

               

22.2         Indemnity by Agilent.  Agilent shall indemnify and hold harmless
Supplier, its directors, officers, trustees, subcontractors, employees and
agents from all causes of action, liability, claims, suits, damages, expenses,
costs incurred including reasonable attorneys’ fees by or imposed upon Supplier
to the extent they are determined by a court of competent jurisdiction in a
proceeding to which Agilent is a party to result from (i) the act or omissions,
intentional or negligent on the part of Agilent, its employees or agents in
connection with this Agreement or (ii) product liability claims or strict
liability claims resulting from Agilent's products.

 

22.3         LIMITATION OF LIABILITY.  NEITHER PARTY WILL BE LIABLE FOR ANY
SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY OR OTHER INDIRECT DAMAGES OR FOR
LOSS OF PROFITS, LOSS OF DATA OR LOSS OF USE DAMAGES OF THE OTHER ARISING OUT OF
ANY PERFORMANCE OF THIS AGREEMENT, OR DELAY OR FAILURE TO SUPPLY THE OEM
PRODUCTS, OR IN FURTHERANCE OF THE PROVISIONS OR OBJECTIVES OF THIS AGREEMENT,
REGARDLESS OF WHETHER SUCH DAMAGES ARE BASED ON TORT, WARRANTY, CONTRACT OR ANY
OTHER LEGAL THEORY, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
NOTWITHSTANDING THE ABOVE, (1) SUPPLIER AND AGILENT  WILL BE RESPONSIBLE FOR ANY
DAMAGES OF ANY KIND INCLUDED IN AN AWARD OR SETTLEMENT OF A THIRD PARTY CLAIM
UNDER ARTICLE 15 ABOVE; (2) SUPPLIER WILL BE RESPONSIBLE FOR PRODUCT LIABILITIY
CLAIMS ARISING FROM OEM PRODUCTS NOT COMPLYING WITH THE TERMS OF THIS AGREEMENT;
AND (3) AGILENT WILL BE REPSONSIBLE FOR PRODUCT LIABILITY CLAIMS ARISING FROM
DEFECTS IN AGILENT PRODUCTS (EXCEPT TO THE EXTENT THAT THOSE DEFECTS ARE COVERED
UNDER (2) ABOVE).

23.           TERMINATION

23.1         Reason for Termination. Either party may terminate as defined in
Article 19. In addition Agilent may terminate after 90 days notice if Supplier
is purchased by or merged into another Company which owns more than 50% of the
shares of Supplier after such purchase or merger.  Should Agilent terminate this
Agreement based on the purchase or merger of Supplier, Agilent shall have the
option to a one–time lifetime buy of 12 months from Supplier pursuant to the
terms of Section 12.1 above, including support as set forth in Articles 11, 12,
13 and 14. Should such purchase or acquisition occur during the First Contract
Year for the CH 2000 System, Agilent shall have the additional remedy of
recovering its NRE paid to Supplier.  Supplier may terminate after 90 days
notice if Agilent is purchased by or merged into another Company which owns more
than 50% of the shares of Agilent after such purchase or merger other than any
purchase of HSG by Koninklijke Philips Electronics N.V.

               

23.2         Outstanding Orders. Orders issued prior to the expiration of this
Agreement with Shipment Dates prior to or within 90 days of expiration must be
fulfilled pursuant to and subject to the terms of this Agreement. Upon
termination of this Agreement for Supplier’s breach, Agilent may cancel any
outstanding Order or require Orders to be fulfilled even if a Shipment Date is
after the date of termination.   Upon termination for Agilent’s breach, Supplier
may, at its option, refuse to fulfill any orders outstanding as of the date of
termination.

 

23.3         Return of Property. Each party must return all Property and
Confidential Information of the other party to the other party upon expiration
or termination.  All such property must be in good condition, normal wear and
tear excepted.  Each party will determine the manner and procedure for return of
its property. The party receiving the returned property will bear all return
freight costs if return is due to such party’s convenience or an uncured breach
by such party.  Otherwise, the party returning the property will bear all such
costs.

               

23.4         Surviving Provisions. Notwithstanding the expiration or early
termination of this Agreement, the provisions regarding Warranties in Article
10, Support in Article 11, Manufacturing Rights in Article 12, Marketing and
Licensing in Article 14, Intellectual Property in Article 15, Confidentiality in
Article 20, Insurance Requirements in Article 21, Limitation of Liability in
Article 22, and the Miscellaneous provisions below will each survive in
accordance with their terms.

24.           MISCELLANEOUS

24.1         Notices. All notices to be given under this Agreement must be in
writing addressed to the receiving party’s designated recipient specified in
Section 3.5.  Notices are validly given upon the earlier of confirmed receipt by
the receiving party or threedays or seven days, for international notices, after
dispatch by courier or certified mail, postage prepaid, properly addressed to
the receiving party.  Notices may also be delivered by telefax and will be
validly given upon written confirmation of receipt.  Either party may change its
address for purposes of notice by giving notice to the other party in accordance
with these provisions.

               

24.2         Exhibits. Each Exhibit attached to this Agreement is deemed a part
of this Agreement and incorporated herein wherever reference to it is made.

 

Exhibit A                OEM Products and Specifications

Exhibit B                Supplier’s Prices

Exhibit C                Schedule of Minimum OEM Shipments

Exhibit D                Release Delays Schedule of Minimum Shipments

Exhibit E                 CDA

Exhibit F                 Software License Terms

Exhibit G                Deposit Agreement

Exhibit H                Cost of Replacement Parts

Exhibit I                  Support Flowchart

  

24.3         Independent Contractors. The relationship of the parties
established under this Agreement is that of independent contractors and neither
party is a partner, employee, agent or joint venturer of or with the other. 
Nothing in this Agreement precludes either party from independently developing,
manufacturing, selling or supporting products similar to the OEM Products.

 

24.4         Assignment.  Neither party may, directly or indirectly, in whole or
in part, neither by operation of law or otherwise, assign or transfer this
Agreement or delegate any of its obligations under this Agreement without the
other party’s written consent, except to the extent permitted by this Section
24.4.  Any attempted assignment, transfer or delegation without such prior
written consent or as otherwise permitted under this Section 24.4 will be void. 
Notwithstanding the foregoing, Agilent, or its permitted successive assignees or
transferees, may assign or transfer this Agreement or delegate any rights or
obligations hereunder without consent:  (1) to any entity controlled by, or
under common control with, Agilent, or its permitted successive assignees or
transferees; or (2) in connection with a merger, reorganization, transfer, sale
of assets or product lines, or change of control or ownership of Agilent or all
or substantially all of the assets or business of the Healthcare Solutions
Group, or its permitted successive assignees or transferees.  Without limiting
the foregoing, this Agreement will be binding upon and inure to the benefit of
the parties and their permitted successors and assigns. In the event that
Supplier assigns or transfers this Agreement or delegates any rights or
obligations hereunder without Agilent's consent Agilent may terminate this
Agreement by giving Supplier written notice within ninety (90) days after
receiving written notice from Supplier of such assignment, transfer or
delegation.

               

24.5         No Waiver.  The waiver of any term, condition, or provision of this
Agreement must be in writing and signed by an authorized representative of the
waiving party.  Any such waiver will not be construed as a waiver of any other
term, condition, or provision except as provided in writing, nor as a waiver of
any subsequent breach of the same term, condition, or provision.

               

24.6         Reference to Days.  All references in this Agreement to “days”
will, unless otherwise specified herein, mean calendar days.

               

24.7         Headings.  The Section headings used in this Agreement are for
convenience of reference only.  They will not limit or extend the meaning of any
provision of this Agreement, and will not be relevant in interpreting any
provision of this Agreement.

               

24.8         No Publication.  Neither party may publicize or disclose to any
third party, without the prior written consent of the other party, the terms of
this Agreement, except as may required by law or regulation.  Without limiting
the generality of the foregoing sentence, no press releases may be made without
the prior, mutual written consent of each party.

               

24.9         Severability.  If any provision in this Agreement is held invalid
or unenforceable by a body of competent jurisdiction, such provision will be
construed, limited or, if necessary, severed to the extent necessary to
eliminate such invalidity or unenforceability.  The parties agree to negotiate
in good faith a valid, enforceable substitute provision that most nearly effects
the parties’ original intent in entering into this Agreement or to provide an
equitable adjustment in the event no such provision can be added.  The other
provisions of this Agreement will remain in full force and effect.

 

 

24.10       Entire Agreement.  This Agreement comprises the entire understanding
between the parties with respect to its subject matters and supersedes any
previous communications, representations, or agreements, whether oral or
written. For purposes of construction, this Agreement will be deemed to have
been drafted by both parties.  No modification of this Agreement will be binding
on either party unless in writing and signed by an authorized representative of
each party.

               

24.11       Governing Law.  This Agreement will be governed in all respects by
the laws of the Commonwealth of Massachusettswithout reference to any choice of
laws provisions.

 

APPROVED AND AGREED TO:           SUPPLIER:   AGILENT TECHNOLOGIES, INC.      
By:    /s/David Chazanovitz

--------------------------------------------------------------------------------

  By:    /s/Gary E. Hutchinson

--------------------------------------------------------------------------------

      Typed Name: David Chazanovitz   Typed Name: Gary E. Hutchinson     Vice
President & General Mgr. Title: President & CEO   Title: Cardiology Division    
 

 

EXHIBIT A

OEM PRODUCTS AND SPECIFICATIONS

1.             WINDOWS 2000 VERSION OF CH 2000 SYSTEM

General Description
Computer–based Cardiac Diagnostic System controls both treadmill and ergometer
stress test protocols. Cart–mounted computer, display, keyboard, and output
devices for both hospital and office settings.

Computer   Type:    IBM–compatible Pentium III® (or equivalent), with 64 Mbytes
(minimum) RAM,   and 500 MHz (minimum) processor with 3.5 floppy disk.  
Operating System: Windows 2000.   Data storage: 2 Gbyte (minimum) hard drive
provides full disclosure ECG storage for 30 full tests. Optional features to
include a magnetic optical disk.   Removable media: 3 1/2 inch, 1.44 Mbytes
PC–compatible diskette for software update   Keyboard: Dedicated keys for common
functions.     Display   Type: 15–inch, high–resolution, color monitor mounted
on swivel–tilt bracket.   ECG Screen: Displays full 12 leads of diagnostic ECG,
2.1 sec. each, plus 9.4 sec. rhythm lead, and 3 or 6 leads of 6.5 sec., all on 1
mm color grid background (patented).   Medians:  Displays 12 lead median beats,
continuously updated, with rest reference medians.   Graphs: Selectable trends
of BP, HR and ST levels, continuously updated.   Data:  Displays stage, stage
time, exercise time, speed, grade, heart rate, blood pressure, and other
variables.   Sweep speeds: 25 or 50mm/sec.   Freeze:  Freezes 3, 6 or 12 lead
ECG with continuous update of rhythm lead.   Gain:  5, 10 or 20 mm/mV.  
WaveReview: Captures and stores every beat for efficient screen–review of entire
test, or of selected time periods. Stores up to 30 tests.     ECG Amplifier  
Packaging: Belt mounted patient amplifier module with removable patient cable.  
Leads:  (1) Standard 12–lead.   Sample rate: 1000 Hz. nominal   Frequency
response: 0.05 to 250 Hz.   Common mode rejection: 100 dB min.   Input
impedance:  10 Mohm min.  (per ANSI/AMI EC–11 1991)   Line filter: 50/60 Hz
adaptive canceller.   Pacemaker detection: Detects pacemaker spikes between 0.5
– 2.0 ms and 2 – 250 mV.   Defibrillation protection: Protected to 5000V and
400J (per ANSI/AAMI EC–11 1991).

 

Signal Processing/ECG Computations     WaveStar™ Signal Processing Technology:
Removes motion and muscle artifact specifically in the ST segment and T–wave
while preserving the QRS complex. Minimizes distortion to enhance more accurate
diagnostic interpretation.   Heart rate computation: Sliding average of last 8
beats.   ST–T computations: ST level, slope, integral, and index.   QRS
detection: Threshold detection using bandpass filtered ASV (Absolute Spatial
Vector).   ST reference: Automatic J–point calculation based on ASVV (Absolute
Spatial Vector Velocity) of median beats, continuously updated.   Median beat
calculation: Incremental update of median beats, including “relearn" response to
gross changes in morphology and elimination of artifact and ectopic or aberrant
beats.   Artifact filter: Linear phase low–pass filter at 40Hz, independently
applied to screen display and printer output.   Baseline filter: Zero Distortion
Linear Baseline Stabilization filter reduces wander without distorting ST
segment, is independently selectable to screen and printer output; meets
ANSI/AAMI diagnostic standards.

Stress Test Controller
Treadmill Interface: Computer controls treadmill speed and incline; standard
RS–232 interface or optional Analog Interface Card. Compatible with:

  ·                     TrackMaster 400 and 425   ·                     Parker
PM Medical (TM425 Serial Interface Protocol)   ·                     Quinton
Q50, Q55, Q55XT, Q65 and Series 90   ·                     Marquette 1800 analog
  ·                     Marquette 1800 CASE 12 compatible, 1900 and 2000.
Optional analog interface card required for Quinton treadmills and Marquette
1800 analog treadmills. Optional interface cables required for all treadmills.

Bicycle Interface: Computer controls bicycle resistance and measures RPM;
standard RS–232 or optional analog interface. Compatible with:

  ·                     Quinton Lode Corival   ·                     Ergoline
900   ·                     Seca CardioTest 100. Optional Analog Interface Card
required for Lode Corival. Optional interface cables required for all bicycles.

Stress Echo Interface: Optional interface to HP 2500 and Acuson XP.  Requires
Analog Interface Card.
Protocols: Bruce, modified Bruce, Naughton, Astrand, and physician customized
protocols.
User Programming: User–defined protocols, screen and report formats,
calculations, metrics, and other preferences saved in site–specific file.

 

Strip Chart Recorder Output

Paper Supply: 8.5 x 11 in. or A4, 8 dots/mm vertical 16 dots/mm horizontal. 12
lead reports: 3x4+1,  6x2+median and 6x2 formats; Rhythm report: Three
user–selectable leads. Full Disclosure Report: Displays the entire arrhythmia
record. Alternans Trend Report: Displays alternans levels vs. heart rate for the
entire study. Write from Display: All printouts start with data leaving the ECG
display. Summaries:  Exercise summary, medians summary, worse case 12 lead,
maximum exercise, and ST–HR loops. Trend Reports: Trend graphs of ST level, ST
slope, ST integral, and ST index.

 

Data Export Interface

Not available in initial release of Windows 2000 Version of the CH2000 System. 
Available upon release of [**] described in Section 2 of this Exhibit.  Data
output of Exercise Summary Report Median Summary 12 lead ECG at each phase end
to file in XML format. Each filed of report (e.g. “bp value at stage 3”) is
tagged in the with a unique indentifying code.

 

Safety and Performance Standards

Designed to meet or exceed: ANSI/AAMI Standards EC 11–1991 and EC 13–1992; EN
60601–1:; EN 60601–1–1:1991; EN 60601–1–2: 1993; EN 60601–2–27; CSA 22.2, No.
601.1–M90; EN 55011, Group 1, Class A; and UL2601–1. Chassis leakage:  <100
microamps RMS when measured in accordance with EN 60601–1. Patient leakage:  <
10 microamps sink current RMS when measured at the patient end of the patient
cable in accordance with EN 60601–1.

 

Regulatory

Released Code will have appropriate FDA regulatory approval

 

Physical and Environmental Specifications

Size: Height: 58 in.; Width: 25.75 in; Depth: 27 in.   Shipping weight 450 Lb.
Power requirements: 90V to 127V, or 207V to 253V; 50/60 Hz +/–1Hz. Power
consumption: 600 watts maximum. Operating temperature: 10–32.5 degrees C .
Relative Humidity: 30 – 80% non–condensing.

[**]

EXHIBIT B

SUPPLIER’S PRICES
March – December, 2001
To be updated each August and February thereafter

 

Product Supplier’s Price CH2000 System
Including PM–3 Module, 10 Wire Set and cable to attach PM–3 to CH2000 and 1 year
support (price will be reduced by $[**] during any year that Agilent agrees to
increase minimum commitments by 50% ([**] in year one, [**] in year two or [**]
in year three) $[**] [**] $[**] Analogue Interface Card (required for stress
echo or analogue treadmill) $[**] Sensors 3rd party sensors can be used Tier 2
Support (Parts & Consulting to Agilent) $[**] Magnetic Optical Drive Option
(includes SCCI controller board) $[**] [**] Tier 2 Support (Parts & Consulting
to Agilent) $[**]

 

EXHIBIT C

SCHEDULE OF MINIMUM SHIPMENTS

 

  CH 2000 Systems [**] Total CH 2000 Systems [**](*Assuming section 8 conditions
are met) Units [**] Cost to Agilent Units [**] Cost to Agilent Units [**] Cost
to Agilent [**] [**] $[**]     [**] $[**] [**] [**] $[**]     [**] $[**] [**]
[**] $[**] [**] $[**] [**] $[**] [**] [**] $[**] [**] $[**] [**] $[**]  Total
for 2001 [**] $[**] [**] $[**] [**] $[**] [**] [**] $[**] [**] $[**] [**] $[**]
[**] [**] $[**] [**] $[**] [**] $[**] [**] [**] $[**] [**] $[**] [**] $[**] [**]
[**] $[**] [**] $[**] [**] $[**] Total for 2002 [**] $[**] [**] $[**] [**] $[**]
[**] [**] $[**] [**] $[**] [**] $[**] [**] [**] $[**] [**] $[**] [**] $[**] [**]
[**] $[**] [**] $[**] [**] $[**] [**] [**] $[**] [**] $[**] [**] $[**] Total for
2003 

[**] $[**] [**] $[**] [**] $[**] Total Contract   $[**]   $[**]   $[**]        
      Each year thereafter [**] $[**] [**] $[**] [**] $[**]              
        Agilent Cost of CH
        2000 Agilent Cost [**]   $[**]   $[**]  

EXHIBIT D

Minimum Units Schedule if Release Date Slips for CH 2000 Systems

Any units in excess of this schedule will count towards the total minimum
commitment.  If the release slips beyond [**] the minimums [**].

Release Date per
specifications in Exhibit A Before [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] Total
2001 [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] Total 2002 [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] Total 2001 [**] [**] [**] [**] Total Contract [**] [**] [**] [**]

 

Minimum Units Schedule if [**] Release Date Slips.

Any units in excess of this schedule will count towards the total minimums.  If
release slips beyond [**] for [**] or [**] for [**] minimums [**].

 

Release Date per specifications in Exhibit A [**] [**]  [**]  [**]  [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] Total 2001 [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] 31–Dec–02 [**]
[**] [**] [**] Total 2002 [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] Total 2001 [**] [**] [**] [**] Total
Contract [**] [**] [**] [**]

 

EXHIBIT E

CONFIDENTIAL DISCLOSURE AGREEMENT

 

 

EXHIBIT F

SOFTWARE LICENSE TERMS

AGILENT LICENSE TERMS

LEGAL NOTICE:  PLEASE READ THESE TERMS BEFORE INSTALLING OR OTHERWISE USING THE
LICENSED MATERIALS.  ALL USE OF THESE LICENSED MATERIALS IS SUBJECT TO THE
LICENSE TERMS SET FORTH BELOW.  “LICENSED MATERIALS” INCLUDES THE SOFTWARE, ANY
WHOLE OR PARTIAL COPIES, AND ANY ACCOMPANYING INSTRUCTIONS, DOCUMENTATION,
TECHNICAL DATA, IMAGES, RECORDINGS AND OTHER RELATED MATERIALS.

USE OF THE SOFTWARE IS SUBJECT TO THE AGILENT SOFTWARE LICENSE TERMS SET FORTH
BELOW. USING THE SOFTWARE INDICATES YOUR ACCEPTANCE OF THESE LICENSE TERMS. IF
YOU DO NOT ACCEPT THESE LICENSE TERMS, YOU MAY RETURN THE SOFTWARE FOR A FULL
REFUND. IF THE SOFTWARE IS BUNDLED WITH ANOTHER PRODUCT, YOU MAY RETURN THE
ENTIRE UNUSED PRODUCT FOR A FULL REFUND.

AGILENT SOFTWARE LICENSE TERMS

The following License Terms govern your use of the accompanying Software unless
you have a separate signed agreement with Agilent.

License Grant. Agilent grants you a license to Use one copy of the Software.  
“Use” means storing, loading, installing, executing or displaying the Software.
You may not modify the Software or disable any licensing or control features of
the Software. If the Software is licensed for “concurrent use”, you may not
allow more than the maximum number of authorized users to Use the Software
concurrently.

Ownership. The Software is owned and copyrighted by Agilent or its third party
suppliers. Your license confers no title to, or ownership in, the Software and
is not a sale of any rights in the Software. Agilent’s third party suppliers may
protect their rights in the event of any violation of these License Terms.

Copies and Adaptations. You may only make copies or adaptations of the Software
for archival purposes or when copying or adaptation is an essential step in the
authorized Use of the Software. You must reproduce all copyright notices in the
original Software on all copies or adaptations. You may not copy the Software
onto any public network. You may not lease, rent or sublicense the Software
without Agilent’s prior written consent.

No Disassembly or Decryption. You may not disassemble or decompile the Software
unless Agilent’s prior written consent is obtained, or in the case of software
provided by a third party, unless such third party's consent is obtained. You
may not modify, enhance, supplement, create derivative work from, adapt,
translate, reverse engineer, decompile, disassemble or otherwise reduce the
Software to human readable form; provided, however, that if reproduction of the
code and translation of its form are necessary to obtain the information
required to achieve the interoperability of the Software with other programs,
You shall inform Agilent in writing accordingly and Agilent shall notify You
within twenty (20) business days from receipt of Your request that: (i) Agilent
or its licensor will perform the work in order to achieve such interoperability
and charge You a reasonable expense allowance for such work, or (ii) You
yourself will be entitled to undertake those actions, but only to the extent
required to achieve the interoperability of the Software with other programs.
Upon request, you will provide Agilent with reasonably detailed information
regarding any disassembly or decompilation.   You may not cause or permit the
disclosure, copying, renting, licensing, sublicensing, leasing, dissemination or
other distribution of the Software or the Documentation by any means or in any
form, without the prior written consent of Agilent.  You may not use the
Software to conduct a service bureau or similar business for the benefit of
third parties.

Transfer. Your license will automatically terminate upon any transfer of the
Software. Upon transfer, you must deliver the Software, including any copies and
related documentation, to the transferee. The transferee must accept these
License Terms as a condition to the transfer.

Termination. Agilent may terminate your license upon notice for failure to
comply with any of these License Terms. Upon termination, you must immediately
destroy the Software, together with all copies, adaptations and merged portions
in any form.

Export Requirements. You may not export or re–export the Software or any copy or
adaptation in violation of any applicable laws or regulations.

U.S. Government Restricted Rights. The Software and any accompanying
documentation have been developed entirely at private expense. They are
delivered and licensed as “commercial computer software” as defined in DFARS
252.227–7013 (Oct 1988), DFARS 252.211–7015 (May 1991) or DFARS 252.227–7014
(Jun 1995), as a “commercial item” as defined in FAR 2.101(a), or as “Restricted
computer software” as defined in FAR 52.227–19 (Jun 1987)(or any equivalent
agency regulation or contract clause), whichever is applicable. You have only
those rights provided for such Software and any accompanying documentation by
the applicable FAR or DFARS clause or the Agilent standard software agreement
for the product involved.

Limitation of Liability.  AGILENT AND ITS LICENSORS SHALL NOT BE LIABLE FOR
SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY OR OTHER INDIRECT DAMAGES, EVEN IF
AGILENT OR ITS LICENSORS ARE ADVISED OF OR AWARE OF THE POSSIBILITY OF SUCH
DAMAGES.  IN NO EVENT SHALL AGILENT'S AND ITS LICENSORS' AGGREGATE LIABILITY
EXCEED THE PURCHASE PRICE OF THIS SOFTWARE.

EXHIBIT G

 

 

THREE PARTY ESCROW AGREEMENT

BY

AND

AMONG

AGILENT TECHNOLOGIES, INC.,

CAMBRIDGE HEART

AND

DSI TECHNOLOGY ESCROW SERVICES, INC.

DATED

March 16, 2001

 

 

THREE PARTY ESCROW AGREEMENT

Account Number: _______________

THIS ESCROW AGREEMENT is entered into by and among, DSI TECHNOLOGY ESCROW
SERVICES, INC. a Delaware corporation with an office in Burlington, MA
("Holder"); Cambridge Heart, Inc., a Delaware corporation with offices at One
Oak Park Drive, Bedford, MA ("Supplier"); and Agilent Technologies, Inc., a
Delaware corporation with principal offices at 395 Page Mill Road, Palo Alto,
California 94304 ("Agilent").

AGREEMENT

The parties hereby agree as follows:

1.             General.  This Escrow Agreement is entered into in furtherance of
the provisions and objectives of that certain OEM Purchase Agreement effective
as of March 15 2001 between Agilent and Supplier (the "Master Agreement")
regarding supply of those products specified in such Master Agreement
("Product(s)").  This Escrow Agreement is effective as of March 15, 2001 (the
"Effective Date").  Any additional or contrary terms contained in the Master
Agreement will supersede and take precedence over the terms contained in this
Escrow Agreement.

               

2.             Deposit.

               

2.1              Supplier will deposit with Holder those materials specified in
Exhibit 1 (the "Deposit"), and keep the Dep­osit at the current revision level
on a quarterly basis commencing with the Effective Date. All Deposits will be in
either printed or machine–readable format.  The Deposit must also include
current regulatory concurrence letters.

  

2.2              In addition, during the initial or any renewal term of this
Escrow Agreement, Supplier will promptly update the Deposit whenever Supplier
issues a new version or release of the product that is the subject matter of the
Master Agreement, or otherwise makes any revisions or changes to its
manufacturing process relating to the Deposit.  Supplier also agrees to comply
with Holder's reasonable requests for the replacement of Deposit materials
likely to physically degrade.

  

2.3              Holder will destroy any replaced Deposit unless Agilent
instructs Holder to retain it within twenty (20) days of notice from Holder of
such replacement. Retention of the replaced Deposit may incur an additional fee,
as specified in Holder's fee schedule.

               

3.             Verification and Delivery.  The Deposit will be packaged for
storage as reasonably instructed by Holder and accompanied by a cover sheet
identifying the contents as indicated in Exhibit 2.  Risk of loss or damage to
the Deposit during shipment will lie with the party sending it.  Agilent will
have the right to verify, at Supplier's site, each Deposit before shipment. 
Supplier will give Agilent fifteen (15) days advance written notice and
opportunity to inspect, witness compilation, test and otherwise reasonably
assure itself of the contents of the Deposit to be shipped.  Agilent may
authorize a third party to act in its place, provided that the third party
agrees to any confidentially obligations assumed by Agilent in the Master
Agreement.  Supplier hereby grants Agilent and Holder, free of charge, the right
to use the facilities of Supplier, including its computer systems, to verify the
Deposit.  Supplier will make available technical support personnel as necessary
to verify the Deposit.

 

4.             Storage of Deposit.  Holder will safe keep the Deposit in a
security vault and exercise the same high standard of care to protect the
Deposit which Holder would use to protect other items of this nature which
Holder might hold, but in no event less than that standard of care customary in
the industry.

               

5.             Use and Nondisclosure.  Except as provided in this Escrow
Agreement, Holder will not disclose or make any use of the Deposit, nor will
Holder disclose or make use of any confidential information provided to Holder
by Supplier or Agilent in connection with this Escrow Agreement without the
prior written consent of Supplier or Agilent, respectively.  These obligations
will continue indefinitely notwithstanding termination of this Escrow Agreement.

               

6.             Records and Audit RightsError! Bookmark not defined..  Holder
will keep complete written records of the activities undertaken and materials
pre­pared pursuant to this Escrow Agreement.  Upon reasonable notice to Holder
during the term of this Escrow Agreement, Supplier and Agilent will be entitled
to inspect the records of Holder with respect to this Escrow Agreement at
reasonable times during normal business hours at Holder's facilities and to
inspect the Deposit required then to be held by Holder; provided, however, that
Supplier shall be given the opportunity to be present whenever Agilent inspects
the Deposit.

               

7.             Release of Deposit.

               

7.1             The Deposit will be released to Agilent upon the occurrence of
any of the following events:

  

a.  Failure of Supplier, within ninety (90) days after Agilent's giving notice,
to fulfill a material obligation as required in the Master Agreement (e.g.
manufacturing, required engineering changes, support);

    

b.  Failure of Supplier, within ninety (90) days after Agilent's giving notice,
to fulfill its obligations to update the Deposit as required hereunder;

    

c.  Immediately upon breach by Supplier of Section 11.6 or 11.7 of the Master
Agreement;

    

d.  Failure of Supplier to continue to do business in the ordinary course.


e.  Unless prohibited by law, the filing of a petition by or against Supplier
for relief under the United States Bankruptcy Code; a general assignment for the
benefit of creditors by Supplier; the appointment of a general receiver or
trustee in bankruptcy for Supplier's business or property; or action by Supplier
under any state insolvency or similar law for the purpose of its bankruptcy,
reorganization, or liquidation. However, the occurrence of the described events
will not apply if, within thirty days thereafter, Supplier (including its
receiver or trustee in bankruptcy) provides assurances, reasonably satisfactory
to Agilent, of Supplier's continuing ability and willingness to fulfill all of
its material obligations under the Master Agreement; or

f.   The occurrence of a force majeure event relating to an obligation of
Supplier under the Master Agreement uncured within 120 days after its
occurrence.

7.2              If Agilent notifies Holder of the occurrence of a release
condition as defined above, Holder will immediately notify Supplier and provide
Supplier with a copy of the notice from Agilent.  Supplier will have ten (10)
business days from the date Holder sends its notice to notify Holder, with a
copy to Agilent, that the release condition has not occurred or has been cured. 
Failing such timely notice, Holder will release a copy of the Deposit to
Agilent.  However, if Holder receives timely notice from Supplier, Holder will
not, unless Agilent exercises its rights to the procedures as specified below in
Section 9, release a copy of the Deposit but will instead institute the Dispute
Resolution Process in Section 10 within five (5) business days of such timely
notice from Supplier.

 

8.               Release Pending Determination. In the event that Agilent,
despite Supplier's assertion otherwise, determines in good faith that an uncured
release condition has occurred, then Agilent will have the right to demand
immediate release of the Deposit, subject to the following.  Prior to the
release of the Deposit, Agilent will be required to post a bond with Holder,
payable to Supplier, in an amount to be mutually agreed not to exceed the total
amount Agilent would owe Supplier under the Master Agreement with respect to the
Product that is subject of the Deposit.  Should the Dispute Resolution Process
ultimately determine that an uncured release condition has in fact not occurred,
then Agilent will immediately return the Deposit to Holder and Holder will
release the bond to Supplier. Agilent's aggregate liability to Supplier under
this Article for causing a release of the Deposit under this Section 8 based on
an alleged uncured release condition which has in fact not occurred will be
limited to the sum of:  (a) the $[**] royalties for each CH 2000 [**] payable to
Supplier in accordance with Section 12.2 of the Master Agreement; and (b) $[**]
for each CH 2000 and $[**] for each [**] which is sold by Agilent after such
release of the Deposit.

 

9.               Dispute Resolution Process.  Holder will first notify Supplier
and Agilent in writing of contrary instructions from Agilent and Supplier for
release of the Deposit.  Within five (5) business days after the date the notice
is sent by Holder, three referees will be appointed, one each by Supplier,
Agilent and Holder.  Each party will notify the others of its referee's identity
within the five–day (5) period or forfeit its right to appoint one.

 

On the tenth (10th) business day after the dispute notice from Holder, the
referees will meet at the offices of Holder and will hear testimony and other
evidence that Supplier and Agilent may wish to present with respect to the
dispute.  The meetings will proceed with whatever number of duly appointed
referees attend the meetings, and will be conducted from 8:30 am. to 5:30 p.m.
on no more than five (5) consecutive business days, national holidays excluded. 
Agilent will present up to two days of evidence followed by up to two days of
presentation from Supplier, followed by a final day reserved for rebuttal by
each party in the morning and afternoon, respectively.  Supplier, Agilent and
Holder agree that the evidence and results of the hearings will not be disclosed
to third parties.

 

Within two (2) business days after the close of the presentations, the referees
will resolve the dispute by majority vote.  An abstention will be deemed a vote
in favor of release.  The parties agree that this decision will be final,
binding, not subject to appeal and enforceable by a court of competent
jurisdiction.  All costs of the referees will be borne by the unsuccessful
party.

 

10.              Joint Release.  Agilent and Supplier may, by joint written
instruction to Holder, authorize the release of the Deposit or a copy of it to
the party named in the instruction.

 

11.              Rights in the Deposit.

 

11.1            Holders Rights.  Supplier hereby grants to Holder ownership of
and title to those physical copies of the Deposit delivered to Holder subject to
Holder's agreement to use, reproduce and release the Deposit only as necessary
to fulfill its obligations under this Escrow Agreement.

 

11.2            Agilent’s Rights.

a.  Supplier hereby grants to Agilent a present license in the intellectual
property content of the Deposit exercisable upon release of the Deposit by
Holder to Agilent.  Agilent's license is worldwide non–exclusive and
royalty–bearing in accordance with Section 12.2 of the Master Agreement. 
Agilent's license is limited in duration to the term of the Master Agreement as
may be renewed.  Agilent's license is restricted to the furtherance of Agilent's
rights or fulfillment of Supplier's obligations as set forth in the Master
Agreement as may be amended or extended.  If the Master Agreement is terminated
before concurrently with or after the exercise of Agilent's right to access the
Deposit under this Escrow Agreement the duration and scope of the foregoing
license will be interpreted as if the Master Agreement was not so terminated.

 

b.  The foregoing license includes the right to reproduce, translate, modify and
distribute copies, translations, derivative works, compilations and collective
works of any Deposit user documentation or software (in machine–readable form
only).  For all other intellectual property content of the Deposit, Agilent's
license includes the right to make, have made, use, sell, import, offer for sale
and distribute products based on the Deposit under any intellectual property
right including patent, copyright, mask work, trade secret or other similar
right.  In all cases, Agilent's license includes the right to use subcontractors
or sublicensees provided they comply with any confidentiality obligations
assumed by Agilent in the Master Agreement.


c.  In addition, Supplier grants to Agilent the right to use the materials from
Supplier's vendors and subcontractors reasonably required for the manufacture,
support and distribution of the products to which the Deposit relates ("Related
Materials") or will use its best efforts to allow Agilent to procure the Related
Materials from Supplier's vendors and subcontractors.

 

d.  Agilent will treat the Deposit and Related Materials as confidential
information according to the terms of the Master Agreement.

 

e.  If permitted by local authority, Supplier hereby grants to Agilent the right
to utilize its manufacturing and distribution approvals anywhere in the world.

 

12.             Term and Termination.  This Escrow Agreement will have an
initial term of one (1) year, renewable upon receipt by Holder of the specified
renewal fee.  If Holder does not receive the renewal fee by the anniversary date
of this Escrow Agreement, Holder will give notice to Supplier and Agilent.  If
the fee is not received from Supplier or Agilent within thirty (30) days of such
notice, this Escrow Agreement will expire.  Upon expiration of this Escrow
Agreement, Holder will, at Supplier's option, either destroy or return the
Deposit to Supplier. All obligations of Holder under this Escrow Agreement will
terminate thereafter, except for those stated in the Use and Nondisclosure
Section of this Escrow Agreement.

 

13.             Fees. Unless otherwise agreed, all fees will be due from Agilent
in full upon receipt of Holder's invoice.  Fees will be those specified in
Holder's schedule of fees in effect for the initial term of this Escrow
Agreement plus taxes.  To be effective, Holder must notify Supplier and Agilent
at least ninety (90) days prior to expiration of the initial term (or any
renewal term) of this Escrow Agreement of any scheduled increase for the
succeeding renewal term.

 

14.             Indemnification. Holder will be responsible for performing its
obligations under this Agreement and to act in a reasonable and prudent manner
with regard to this escrow arrangement.  Provided Holder has acted in the manner
stated in the preceding sentence, Supplier and Agilent each agree to indemnify,
defend and hold harmless Holder from any and all claims, actions, damages,
arbitration fees and expenses, costs, attorney's fees and other liabilities
incurred by Holder relating in any way to this escrow arrangement.

 

15.             Miscellaneous.

 

15.1           Account Representatives and Notices.  Supplier, Agilent and
Holder will each designate an authorized individual(s) to receive notices and
otherwise act on behalf of Supplier in connection with this Escrow Agreement, as
set forth in Exhibit 3.  Representatives may be changed by written notice to the
other parties. Notices are validly given upon the earlier of confirmed receipt
by the receiving party or three days after dispatch by courier or certified
mail, postage prepaid, properly addressed to the receiving party.  Notices may
also be delivered by telefax and will be validly given upon oral or written
confirmation of receipt.

 

 

15.2           Authenticity.  Holder may act in reliance upon any instruction,
instrument or signature believed to be genuine and may assume that it has been
duly authorized.

 

15.3           Merger.  The Master Agreement and this Escrow Agreement,
including the Exhibits, constitutes the entire agreement between the parties
concerning the subject matter hereof and will supersede all previous
communications, representations, understandings, and agreements, oral or
written, between the parties.

 

15.4           Assignment.  No party may assign any rights or obligations of
this Escrow Agreement without the prior written consent of the others.

 

15.5           Exhibits.  Each Exhibit attached to this Agreement is deemed a
part of this Escrow Agreement and incorporated herein wherever reference to it
is made.

           

15.6           Independent Contractors.  The relationship of the parties
established under this Agreement is that of independent contractors and neither
party is a partner, employee, agent or joint venturer of or with the other.

 

15.7           No Waiver.  The waiver of any term, condition, or provision of
this Agreement must be in writing and signed by an authorized representative of
the waiving party.  Any such waiver will not be construed as a waiver of any
other term, condition, or provision except as provided in writing, nor as a
waiver of any subsequent breach of the same term, condition, or provision.

 

15.8           Definition Of Days.  All references in this Agreement to "days"
will, unless otherwise specified herein, mean calendar days.

 

15.9           Headings.  The Section headings used in this Agreement are for
convenience of reference only.  They will not limit or extend the meaning of any
provision of this Agreement, and will not be relevant in interpreting any
provision of this Agreement.

           

15.10         No Publication.  Neither party may publicize or disclose to any
third party, without the written consent of the other party, the terms of this
Agreement.  Without limiting the generality of the foregoing sentence, no press
releases may be made without the mutual written consent of each party.

 

15.11         Severability.  If any provision in this Agreement is held invalid
or unenforceable by a body of competent jurisdiction, such provision will be
modified or, if necessary, severed to the extent necessary to eliminate such
invalidity or unenforceability.  The parties agree to negotiate in good faith a
valid, enforceable substitute provision that most nearly effects the parties'
original intent in entering into this Agreement or to provide an equitable
adjustment in the event no such provision can be added.  The other provisions of
this Agreement will remain in full force and effect.

 

 

15.12         Governing Law.  This Agreement will be governed in all respects by
the laws of the State of California without reference to any choice of laws
provisions.  The parties hereby consent to the exclusive jurisdiction and venue
of the courts located in California.  The parties hereby waive any application
of the United Nations Convention on the Sale of Goods with respect to the
performance or interpretation of this Agreement.

 

15.13         Counterparts.  This Agreement may be executed in counterparts,
each of which will be deemed an original.

AGREED:

HOLDER:   By:

--------------------------------------------------------------------------------

  Print Name:

--------------------------------------------------------------------------------

  Title:

--------------------------------------------------------------------------------

      SUPPLIER:

--------------------------------------------------------------------------------

  By:

--------------------------------------------------------------------------------

  Print Name:

--------------------------------------------------------------------------------

  Title:

--------------------------------------------------------------------------------

      AGILENT TECHNOLOGIES, INC.   By:

--------------------------------------------------------------------------------

  Print Name:

--------------------------------------------------------------------------------

  Title:

--------------------------------------------------------------------------------

 

EXHIBIT 1

DEPOSIT

Hardware Manufacturing Materials (whenever relevant)       1. Design
Specifications for the Product.     2. Electronic or paper copies of
manufacturing drawings, specifications, schematics, and other drawings pertinent
to manufacture Products and Spare Parts at the revision level then in effect.  
  3. Final test procedures.     4. Printed circuit board layouts in
machine–readable form.     5. Materials lists, broken down by assembly,
including reference designators.     6. Source code of and master samples of
programmable hardware, such as ROM/PROM firmware, PALs, etc.     7. Vendor
contact information.     Source Code (whenever relevant)       1. A copy of
source code.     2. A description of the development system, hardware, software,
compilers and the like sufficient for Agilent to continue development and
sup­port of the software included n the Master Agreement.

 

EXHIBIT 2

DEPOSIT COVER SHEET

 

Cover Sheet for Delivery of Deposit

Deposit Account Name                                        
                                          
                                          
                                         

Deposit Account Number                                        
                                          
                                                                                

                 Deposit                 Supplement to Deposit     
                Replacement of Deposit

Program Name ____________________________________________________ Version
                                            

Date _____________________________ CPU/OS _______________________ Compiler
                                           

Application                                           
                                          
                                          
                                                            

Utilities needed                                         
                                          
                                          
                                                       

Special Operating Instructions                                       
                                          
                                                                         

Media _______________________________________ Quantity
                                                                            
           

 

EXHIBIT 3

ACCOUNT REPRESENTATIVES

 

SUPPLIER: Copy to:     Name                                          
                               Title                                          
                                 Address
                                                                  
                                                                    Phone
                                                                          
AGILENT:                                                              Copy to:  
  Name                                                                         
Title                                                                           
Address                                                                   
                                                                    Phone
                                                                          
HOLDER:       Name                                          
                               Title                                          
                                 Address
                                                                  
                                                                    Phone
                                                                      

 

EXHIBIT H

Service Parts Price List – 2000

Agilent Parts only

 

Part Number Description Distr.  $         MISC           Replacement PM–3 Module
$[**] 00100–000 Manual, Service CH2000 $[**] 10–0093–002 Manual, Operators
CH2000 $[**] 10056–001 Center Bin $[**] 10072–001 Analog Interface PCB $[**]
10089–001 Keyboard Assembly, U.S. version $[**] 10097–001 Hard Disk Drive
(Win2000 domestic) $[**] 10097–003 Hard Disk Drive (Win2000 International) $[**]
20002–001 System Power Cable (US) $[**] 20002–003 System Power Cable
(Unterminated for inter. ) $[**] 20008–003 PS2 Mouse $[**] 20009–004 Monitor
Iiyama $[**] 20045–001 Monitor fastening screw $[**] 20128–001 Monitor slotted
washer $[**] 20129–002 Spare Fuse 5x20 Slow Blow, 5A (Europe) $[**] 20129–003
Spare Fuse 5x20, Slow Blow, 6.3A (US) $[**] 20298–001 2 3/8”" caster $[**]
20298–002 4”" caster $[**] 20517–001 Loopback Plug, 9 pin Serial $[**] 20517–002
Loopback Plug, 25 pin Serial $[**] 20518–001 Loopback Plug, 25 pin Parallel
$[**] 20550–002 Molded Top Deck assembly. (new cart) $[**] 99999–999 Labor rate
$[**]   Assembly. Computer $[**] 20131–003 Thermal Recorder 8 ½  X  11   AR300
$[**] 10069–001 Magnetic Optical Drive Option
(incl. SCCI controller board) $[**]

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

  Service Parts Price List – 2000     Agilent Parts only   Part Number
Description Distr.  $         CABLES         10–0150–001 PM–3 Data Cable $[**]
10075–001 I/F Cable, Marquette 1800,1900,and  Case 12 $[**] 20062–002 I/F Cable,
Quinton Q55, Q65, and Series 90 $[**] 20062–003 I/F Cable, Marquette 1800 Analog
$[**] 20062–007 BE 350 Ergometer Cable $[**] 20062–009 I/F Cable, Trackmaster
TM425,  (9 pin – 9 pin) $[**] 20063–001 Interface Cable, Lode Corival 400
Ergometer $[**] 20063–004 Interface Cable, Seca Cardiotest 100 Ergometer $[**]
20063–007 Interface Cable, Ergoline 900 $[**] 10–0154–001 PM–3  Lead set, Std
Stress 10 Electrode,  US format $[**] 10–0154–002 PM–3 lead set, Std Stress 10
Electrode,  Inter. $[**] 20367–001 Interface Cable, Strip chart printer $[**]
20470–001 Interface Cable, Stress Echo $[**]

 

 EXHIBIT I

Agilent/Cambridge Heart Support Flowchart

 

 

[**]

 

--------------------------------------------------------------------------------

[**] Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.